                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII


GGA, INC. dba PACIFIC FENCE; and              Civ. No. 18-00110 JMS-WRP
ISLAND INSURANCE COMPANY,
LIMITED,                                      ORDER GRANTING IN PART AND
                                              DENYING IN PART MOTIONS FOR
                   Plaintiffs,                SUMMARY JUDGMENT OR
                                              PARTIAL SUMMARY JUDGMENT,
      vs.                                     ECF NOS. 36, 49, 51, 57

KIEWIT INFRASTRUCTURE WEST
CO., fka KIEWIT PACIFIC CO.; ET
AL.

                   Defendants.


ORDER GRANTING IN PART AND DENYING IN PART MOTIONS FOR
 SUMMARY JUDGMENT OR PARTIAL SUMMARY JUDGMENT, ECF
                    NOS. 36, 49, 51, 57

                                 I. INTRODUCTION

             In this complicated declaratory-relief action, the parties raise an open

and important question of Hawaii insurance law: whether (or under what

circumstances) an insurer that defends an insured after issuing a reservation-of-

rights letter may seek reimbursement of defense costs and fees. Compare

Scottsdale Ins. Co. v. Sullivan Props., Inc., 2007 WL 2247795, at *7 (D. Haw.

Aug. 2, 2007) (predicting under the Erie doctrine that the Hawaii Supreme Court

would allow reimbursement from an insured where the insurer expressly reserved
the right to recoup costs) with Exec. Risk Indem., Inc. v. Pac. Educ. Servs., Inc.,

451 F. Supp. 2d 1147, 1163 (D. Haw. 2006) (declining to adopt such a ruling,

commenting that “a ruling on reimbursement would be a major decision on Hawaii

insurance law that could have a tremendous impact on the duty to defend in

hundreds of other cases”) and Burlington Ins. Co. v. Panacorp, Inc., 758 F. Supp.

2d 1121, 1133 (D. Haw. 2010) (staying declaratory relief action, reasoning in part

that “Burlington’s entitlement to reimbursement while it is currently defending

Panacorp, Norva, and PSC implicates important and unsettled state interests”).

             After carefully analyzing the voluminous record, however, the court

does not weigh in on the insurer-insured reimbursement question—this action’s

complex procedural history provides a poor vehicle to address it. And, ultimately,

the main issue is different. Here, the court addresses reimbursement based on

narrow construction-contract indemnity provisions (that is, not based on an

insurance contract), and where an insurance company is not seeking

reimbursement from its insured. Moreover, this court is deciding motions after

Hawaii state courts have already specifically ruled, in a unique set of

circumstances, that the indemnitor owed no duty to defend (and never should have

had such a duty). Based on these unique factors, the court issues this narrow, but

necessarily lengthy order. The court turns to the specifics:


                                          2
             In this action, Plaintiffs GGA, Inc., dba Pacific Fence (“Pacific

Fence”) and Island Insurance Company, Ltd. (“Island Insurance”) (collectively,

“Plaintiffs”) seek reimbursement from Kiewit Infrastructure West Co. (“Kiewit”)

of the fees and costs incurred by Island Insurance for defending Kiewit in an

underlying state court action, Arthur v. Department of Hawaiian Homelands, et al.,

Civ. No. 05-1-1981-11 (JPC) (Haw. 1st Cir. Ct.) (“the Arthur litigation”). The

court now faces four motions. Plaintiffs move for partial summary judgment, ECF

No. 36, seeking a declaration that they owed no duty to defend Kiewit in the

Arthur litigation. Kiewit opposes and responds with counter-motions for summary

judgment, arguing that Plaintiffs’ action fails on several waiver-related grounds—

judicial estoppel, res judicata (claim preclusion), prior lack of a compulsory

counterclaim, statute-of-limitations bar—or fails because reimbursement of

defense fees and costs is unavailable as a matter of law. See ECF Nos. 49, 51, 57.

             As detailed to follow, the court GRANTS the motions in part and

DENIES them in part. Specifically, the court GRANTS Kiewit’s motion directed

at Pacific Fence, ECF No. 49, and DISMISSES Pacific Fence as a Plaintiff.

Pacific Fence was dissolved in 2013, and lacks standing to seek reimbursement

relating to duties arising out of the indemnity provisions of its October 15, 1999

subcontract with Kiewit. Nevertheless, co-Plaintiff Island Insurance does have


                                          3
standing to seek declaratory relief, and its claims are not barred. The court

DENIES Kiewit’s motions arguing otherwise, ECF Nos. 51 & 57.

             The court GRANTS Plaintiffs’ motion seeking declaratory relief, ECF

No. 36, in favor of Island Insurance. Pacific Fence—and thus Island Insurance,

which covered Pacific Fence’s potential liability arising out of the indemnity

provisions of Pacific Fence’s subcontract with Kiewit—owed no duty to defend

Kiewit in the Arthur litigation. This conclusion follows from (1) the main holding

in Arthur v. Department of Hawaiian Homelands, 138 Haw. 85, 377 P.3d 26

(2016) (“Arthur II”); and (2) subsequent October 2017 rulings in the Arthur

litigation by the First Circuit Court of the State of Hawaii. Island Insurance is

entitled to enforce its May 8, 2006 reservation-of-rights letter against Kiewit.

                               II. BACKGROUND

             The underlying historical facts are largely undisputed. To explain the

context for the current motions, the court draws upon (1) the Hawaii Intermediate

Court of Appeals’ 2015 opinion in Arthur v. Department of Hawaiian Home

Lands, 135 Haw. 149, 346 P.3d 218 (Haw. Ct. App. 2015) (“Arthur I”); (2) the

Hawaii Supreme Court’s 2016 opinion in Arthur II, which affirmed Arthur I in part

and vacated it in part; and (3) specific documents from the Arthur trial court

proceedings (both before and after Arthur II’s remand) that the parties have made


                                          4
part of this court’s record or are viewable on the public docket. The Arthur

litigation spanned nearly thirteen years, involving questions of negligence and

extensive proceedings regarding duties to defend and indemnify arising out of

various construction contracts between several parties. The court recounts only the

background necessary to understand the current dispute between Island Insurance

and Kiewit, although that background is nevertheless quite lengthy.

A.    Relevant Contracts and Indemnity Provisions

             In 1998, the State of Hawaii Department of Hawaiian Home Lands

(“DHHL”) retained Kamehameha Investment Corporation (“KIC”) to develop a

Honolulu residential subdivision, the Kalawahine Streamside Housing

Development (“Kalawahine Streamside”), on Hawaiian home lands. KIC then

contracted with, among others, (1) Sato and Associates, Inc. (“Sato”) for civil

engineering work, (2) Coastal Construction Co. (“Coastal”) as the general

contractor, (3) Design Partners, Inc. (“Design Partners”) as an architect, and

(4) Kiewit as a general contractor for grading and site work. See generally Arthur

II, 138 Haw. at 87-88, 377 P.3d at 28-29. In turn, Kiewit subcontracted with

Pacific Fence to construct a “debris fence between the constructed homes and the

adjacent hillside.” Id. at 89, 377 P.3d at 30.




                                           5
            The KIC/Kiewit contract was large—KIC paid Kiewit over $5

million. See Arthur I, 135 Haw. at 156, 346 P.3d at 225. The Kiewit/Pacific Fence

subcontract was not—Kiewit paid Pacific Fence “approximately $18,235.74” for

construction of a “chain link fence.” Id. at 157, 346 P.3d at 226; see also ECF No.

36-5 at PageID #772.

            KIC’s contracts with Sato, Coastal, Design Partners, and Kiewit each

included similar indemnity (or “hold harmless”) clauses, ostensibly requiring the

contractors to indemnify KIC for harm caused by the contractor’s negligence or

willful actions or omissions. For example, a March 10, 1998 Project Consultant

Agreement between KIC and Sato contained the following hold harmless clause:

            Consultant [Sato] hereby agrees to indemnify, defend and
            hold harmless Developer [KIC], and each of its officers,
            directors and employees, from and against any and all
            claims, demands, losses, liabilities, actions, lawsuits,
            proceedings, judgments, awards, costs and expenses
            (including reasonable attorneys’ fees), arising directly or
            indirectly, in whole or in part, out of work undertaken by
            Consultant [Sato] outside the scope of this Agreement
            and/or out of the negligence or any willful act or
            omission of Consultant [Sato], or any of its officers,
            directors, agents or employees, in connection with this
            Agreement or Consultant’s [Sato’s] services or work
            hereunder, whether within or beyond the scope of its
            duties or authority hereunder. The provisions of this
            Section shall survive completion of Consultant’s [Sato’s]
            services hereunder and/or the termination of this
            Agreement.


                                         6
Arthur II, 138 Haw. at 88, 377 P.3d at 29 (names and emphasis added). 1 KIC had

an equivalent provision with Kiewit, requiring Kiewit to indemnify KIC as

follows:

              To the fullest extent permitted by law, [Kiewit] shall
              indemnify, defend, and hold harmless [KIC], [Sato], [and
              DHHL] . . . from and against all claims, damages, losses,
              costs, and expenses, including but not limited to
              attorney’s fees, arising out of or resulting from
              performance of the Work, provided that such claim,
              damage, loss or expense is attributable to bodily injury,
              sickness, disease or death, or to injury to or destruction of
              tangible property (other that (sic) the Work itself)
              including loss of use resulting therefrom, but only to the
              extent caused in whole or in part by any negligent acts or
              omission of the Contractor, a Subcontractor, . . . or
              anyone for whose acts they may be liable, regardless of
              whether such claim, damage, loss, or expenses is caused
              in part by a party indemnified hereunder.

Arthur I, 135 Haw. at 156-57, 346 P.3d at 225-26 (square brackets in original).

              In turn, Kiewit’s October 15, 1999 subcontract with Pacific Fence

included a similar indemnity provision requiring Pacific Fence to indemnify

Kiewit for “claims, suits, or liability” for damages caused by Pacific Fence. Much

of the present action arises from disputes regarding the scope of this subcontract’s

indemnity provision. The subcontract provided:

       1
         Likewise, DHHL’s contract with KIC had an indemnity provision requiring KIC to
indemnify DHHL for claims arising out of that contract. See Arthur I, 135 Haw. at 155, 346
P.3d at 224.


                                              7
            Section 11. INDEMNIFICATION. To the fullest extent
            permitted by law, Subcontractor [Pacific Fence]
            specifically obligates itself to Contractor [Kiewit],
            Contractor’s surety, Owner [KIC] and any other party
            required to be indemnified under the Prime Contract,
            jointly and severally, in the following respects, to-wit:
            ....
                    (b) To defend and indemnify them against and
            save them harmless from any and all claims, suits or
            liability for damages to property including loss of use
            thereof, injuries to persons, including death, and from
            any other claims, suits or liability on account of acts or
            omissions of Subcontractor [Pacific Fence] or any of its
            subcontractors, suppliers, officers, agents, employees or
            servants, whether or not caused in part by the active or
            passive negligence or other fault of a party indemnified
            hereunder; provided however, Subcontractor’s [Pacific
            Fence’s] duty hereunder shall not arise if such claims,
            suits or liability, injuries or death or other claims or suits
            are caused by the sole negligence of Contractor [Kiewit],
            unless otherwise provided in the Prime Contract.

ECF No. 36-5 at PageID #775 (emphasis added).

            Island Insurance was Pacific Fence’s commercial general liability

(“CGL”) insurance carrier during relevant periods. In 1999, Island Insurance

issued a certificate of insurance to Pacific Fence for work on Kalawahine

Streamside that included Kiewit as an “additional insured” of the Island Insurance

CGL policy. See Toby Tonaki Decl. ¶ 4, ECF No. 36-4 at PageID #766. But, by

2003, Pacific Fence’s Island Insurance CGL policy for Kalawahine Streamside no

longer included Kiewit as an “additional insured.” Id. ¶ 9, ECF No. 36-4 at


                                          8
PageID #767. Instead, the policy covered Pacific Fence’s liability for damages for

“bodily injury” or “property damage” assumed under an “insured contract.” See

ECF No. 36-11 at PageID #810. A CGL policy often excludes coverage for

damages resulting from an insured’s contractual liability, but Pacific Fence’s 2003

policy included coverage for certain contractual liability by way of an exception to

the contractual exclusion. See id. (“This exclusion [for contractual liability] does

not apply to liability for damages . . . (2) [a]ssumed in a contract or agreement that

is an ‘insured contract[.]’”). 2

B.     The Underlying Arthur Litigation

                 Mona Arthur and her husband William leased a home in Kalawahine

Streamside from the DHHL on October 31, 2000. “They typically gardened on the

hillside behind their home about three times a week.” Arthur II, 138 Haw. at 87,

377 P.3d at 28. The hillside was steep. “To access the hillside, the Arthurs

crossed a concrete drainage ditch and climbed over a two-foot high chain link

       2
           The 2003 policy defined an “insured contract” in part as:

                 That part of any other contract or agreement pertaining to your
                 business (including an indemnification of a municipality in
                 connection with work performed for a municipality) under which
                 you assume the tort liability of another party to pay for “bodily
                 injury” or “property damage” to a third person or organization.
                 Tort liability means a liability that would be imposed by law in the
                 absence of any contract or agreement.

ECF No. 36-11 at PageID #819.


                                                  9
fence. Mona wore sneakers with snow spikes to prevent her from sliding down the

hill.” Id. at 87, 377 P.3d at 28. “Mona accessed the hillside from the Arthurs’

backyard by walking across a four-foot by eight-foot wooden board to cross the

drainage ditch and then William Arthur would help her over the fence.” Arthur I,

135 Haw. at 154-55, 346 P.3d at 223-24.

             On November 10, 2003, the Arthurs were gardening on the hillside.

William left for a few minutes to get water. When he returned, he found Mona

lying in the concrete ditch. “No one witnessed how Mona came to be in the ditch.

Mona suffered severe head injuries, fell into a coma, and died on March 9, 2004.”

Arthur II, 138 Haw. at 87, 377 P.3d at 28.

             On November 4, 2005, the Arthurs (i.e., Mona Arthur’s estate and

William Arthur) instituted the Arthur litigation by filing a wrongful death action in

the First Circuit Court of the State of Hawaii. Their November 8, 2005 first

amended complaint named the DHHL, KIC, Design Partners, Coastal, and Sato

(along with the Association of Kalawahine Streamside Apartment Owners or

“AOAO”) as defendants, asserting claims (among others) for:

             a.    Negligent design of the hillside area, including the
             fence and culvert;

             b.    Negligent construction of the hillside area,
             including the fence and culvert; [and]


                                         10
              c.     Negligent supervision of the construction of the
              hillside area, including the fence and culvert.

Id. at 87, 77 P.3d at 28. 3 The Arthurs, however, did not name Kiewit or Pacific

Fence as defendants. See id. at 89, 377 P.3d at 30; id. at 90 n.3, 377 P.3d at 31 n.3.

C.     The Parties Seek Indemnity and Defenses

              Facing a lawsuit from the Arthurs, the various defendants (i.e., the

DHHL, KIC, Sato, Coastal, and Design Partners) began invoking the

indemnity/hold harmless clauses in the various construction contracts, tendering

their defenses to different parties. These tenders of defenses resulted in a

complicated series of letters, supplemental pleadings, motions, and rulings in the

Arthur litigation. See, e.g., Arthur I, 135 Haw. at 161-66, 346 P.3d at 230-36

(describing multiple tenders, crossclaims, and other trial-court proceedings from

2005 to 2013).

              As detailed to follow, the ultimate result (at least before Arthur I and

Arthur II were published in 2015 and 2016) was that almost all of the Arthur

defendants looked contractually to Pacific Fence for a complete or partial defense

against the Arthurs’ suit. Pacific Fence—only a minor subcontractor for

       3
          On December 3, 2009, the Arthurs filed a second amended complaint against the same
defendants that added a claim for punitive damages against KIC, based on allegations that a KIC
employee willfully and wantonly ordered Sato to lower the height of the fence from four feet to
two feet to increase profits, and that a four-foot fence would have prevented Mona Arthur from
falling into the ditch. See Arthur II, 138 Haw. at 88, 377 P.3d at 29.


                                              11
Kalawahine Streamside’s construction—at one point was responsible for solely or

jointly defending almost everyone based on a “pass through” theory, and by

applying insurance law principles and an interpretation of Pancakes of Hawaii, Inc.

v. Pomare Properties Corp., 85 Haw. 286, 292, 944 P.2d 83, 89 (Haw. Ct. App.

1997) (examining a commercial indemnity contract and applying the “complaint

allegation” rule whereby an insurer has a duty to defend an entire suit—alleging

both covered and uncovered claims—that raises a potential for indemnification

liability, and where such a duty to defend begins when the underlying complaint is

filed).

             Essentially, the DHHL and others tendered defenses to KIC, KIC

tendered those defenses to Kiewit and others, and Kiewit and others then tendered

to Pacific Fence. Because Pacific Fence allegedly had at least some potential

liability for its part in its construction of the fence, Pacific Fence was required—

according to subsequent rulings by the state circuit court and its interpretation of

Pancakes of Hawaii—to defend the entire suit (or share in its defense). This

responsibility included defending against uncovered claims for alleged liability of

the DHHL, KIC, Sato, Design Partners, and Kiewit. And those duties to defend

began when Arthur was filed in November 2005. To follow, the court summarizes

relevant proceedings.


                                          12
             In a December 15, 2005 letter, KIC tendered its defense of Arthur to

Sato pursuant to the hold harmless provisions of the KIC/Sato contract. See Arthur

II, 138 Haw. at 89, 377 P.3d at 30. KIC also tendered its defense to Kiewit in a

December 1, 2005 letter. KIC followed with formal legal action on December 21,

2005 by filing (1) a third-party complaint in Arthur against Kiewit, and

(2) crossclaims against Sato, Design Partners, and Coastal, seeking declarations,

among other relief, that those parties owed a duty to defend and indemnify KIC

against the Arthurs’ suit based on indemnity provisions in their respective

contracts. See id. at 89, 377 P.3d at 30.

             Similarly, on January 12, 2006, the DHHL filed crossclaims in Arthur

against “KIC, Design Partners, Coastal, AOAO, and Sato, alleging, among other

things, that the [DHHL] was ‘entitled to defense, indemnification, contribution,

subrogation and/or reimbursement from one or more Cross-claim Defendants.’”

Id. at 89, 377 P.3d at 30.

             After the December 21, 2005 third-party complaint was filed against

Kiewit, Kiewit filed a fourth-party complaint against Pacific Fence on January 31,

2006, asserting claims for contribution and that Kiewit was “entitled to an

immediate defense and full indemnification from Pacific Fence,” id. at 89, 377

P.3d at 30, based on the hold harmless provision in the Kiewit/Pacific Fence


                                            13
subcontract. Kiewit formally tendered its defense to Pacific Fence on February 9,

2006. Id. at 89, 377 P.3d at 30.

              Pacific Fence answered Kiewit’s fourth-party complaint, denying that

Kiewit was entitled to an immediate defense and full indemnification. Pacific

Fence also filed a counterclaim against Kiewit alleging, among other things, that

Pacific Fence was entitled to indemnity and/or contribution from Kiewit (although

the factual basis for that allegation was not explained). See Arthur I, 135 Haw. at

161, 346 P.3d at 230; ECF No. 36-15 at PageID #896 (amended counterclaim). 4

Pacific Fence’s counterclaim, however, did not specifically seek reimbursement

from Kiewit of any defense costs it might incur.

              On February 9, 2006, KIC tendered its defense to Pacific Fence by

filing a crossclaim against Pacific Fence in Arthur, asserting that because Pacific

Fence must defend and indemnify Kiewit (based on the hold harmless provision in

the Kiewit/Pacific Fence subcontract), Pacific Fence was also required to defend

and indemnity KIC. See Arthur II, 138 Haw. at 89, 377 P.3d at 30; ECF No. 36-16

at PageID #909. Similarly, the DHHL followed its previous crossclaims with a

formal tender letter to KIC on March 6, 2006, and “[i]n turn, KIC tendered the

       4
         Both Kiewit’s fourth-party complaint against Pacific Fence, and Pacific Fence’s
counterclaim were amended in April 2010 after the Arthurs filed a second amended complaint in
2009. See Arthur II, 138 Haw. at 89, 377 P.3d at 30; ECF Nos. 36-14 & 36-15.


                                             14
defense of DHHL to Kiewit. Kiewit then tendered that defense to Pacific Fence.”

Arthur II, 138 Haw. at 89, 377 P.3d at 30.

D.    Island Insurance Provides Defenses While Reserving Rights

             Facing multiple tenders, Pacific Fence turned to its CGL carrier,

Island Insurance, for protection. By letter of May 4, 2006, Island Insurance

accepted (on behalf of Pacific Fence) Kiewit’s tender of defense to the Arthurs’

complaint, subject to a detailed reservation of rights. The letter told Kiewit the

following:

             Island will provide [Kiewit] with a defense to the
             complaint, subject to the following reservation of
             rights. . . .

             By paying for Kiewit’s defense, Island does not waive,
             and will not be estopped from asserting, any of the terms
             or conditions contained in the referenced insurance
             policy or any defenses Island may have to any alleged
             liability under the policy, including but not limited to any
             alleged liability to settle any claims made against Kiewit
             to indemnify Kiewit against any judgment for damages.
             Island will not indemnify Kiewit for any liability not
             covered under the insurance policy. Island reserves the
             right to stop paying for Kiewit’s defense or to decline to
             participate in any settlement of claims against Kiewit
             should it be determined that there is no potential for
             Pacific Fence to have to indemnify Kiewit under the
             subcontract for the Kalawahine Streamside project.
             Island reserves the right to seek reimbursement from
             Kiewit of attorneys fees and other costs of defense if it is
             determined that Pacific Fence was not obligated to
             defend Kiewit under the subcontract. Island also reserves

                                          15
             the right to seek partial reimbursement from Kiewit of
             attorneys fees and other costs of defense if it is
             determined that Pacific Fence is not obligated to
             indemnify Kiewit under the subcontract.

ECF No. 36-17 at PageID #913 (emphasis added). Island Insurance examined both

its 1999 policy (under which Kiewit was an “additional insured”) and the 2003

policy (which covered certain contractual liability of Pacific Fence as an exception

to an exclusion) and concluded that the Arthurs’ suit was covered under the 2003

policy because Mona Arthur was injured by an “occurrence” in November 2003.

Id. at PageID #915.

             The May 4, 2006 letter made clear that “Kiewit is not entitled to a

defense from Island under Pacific Fence’s insurance policy [with Island]” because

Kiewit was not an “additional insured.” It concluded, however, that the

Kiewit/Pacific Fence subcontract “appears to be an ‘insured contract’” of Pacific

Fence under the CGL policy, id. at PageID #916, explaining as follows:

             Accordingly, Island would indemnify Pacific Fence for
             Pacific Fence’s liability to Kiewit under the subcontract’s
             indemnity clause, to the extent Pacific Fence’s liability to
             Kiewit is based upon “bodily injury” caused by an
             “occurrence” during the policy period and not subject to
             any exclusion. Pacific Fence’s policy also states that
             Kiewit’s claim against Pacific Fence for attorney’s fees
             and costs of defending against KIC’s third party
             complaint would be considered to be damages because of
             “bodily injury” for which Pacific Fence is potentially
             covered under the policy. Thus, although Kiewit itself

                                         16
               does not qualify as an “insured” under Pacific Fence’s
               insurance policy, Island will pay for Kiewit’s defense.
               However, Island will not indemnify Kiewit against any
               liability for which Kiewit would not be entitled to
               indemnity from Pacific Fence under the subcontract.

Id. 5

               Similarly, on July 26, 2006, Island Insurance’s coverage counsel,

Keith Hiraoka, issued separate letters to KIC and the DHHL that accepted their

tenders “on a pro rata basis with all other persons and entities who are obligated to

defend and indemnify [KIC and the DHHL].” ECF Nos. 73-2 at PageID #2274,

2280. Just as the May 4, 2006 letter did as to Kiewit, those letters reserved rights

as to KIC and the DHHL as follows:

               Island reserves the right to stop participating in KIC’s [or
               the DHHL’s] defense or to decline to participate in any
               settlement of claims against KIC [or the DHHL] should it

        5
        Island Insurance’s coverage counsel reiterated Island Insurance’s position in a letter to
Kiewit dated September 4, 2007, reading in part:

               Just so there is no misunderstanding, Island wishes to re-explain
               that it is not obligated to defend any party other than Pacific Fence.
               As explained in previous correspondence, Kiewit does not qualify
               as an “insured” under Pacific Fence’s CGL policy. Island agreed
               to . . . defend Kiewit in order to discharge its duty to indemnify
               Pacific Fence against Kiewit’s claim for a defense under its
               subcontract.

ECF No. 44-2 at PageID #1319. It appears that the letter was actually issued on September 4,
2006 (not 2007). See S. Storm Decl. ¶ 3, ECF No. 44-1 at PageID #1317. In either case,
whether it was 2006 or 2007, Island Insurance was reiterating its position that Kiewit was not an
“insured” under the Island Insurance/Pacific Fence CGL policy.


                                                17
            be determined that there is no potential for Pacific Fence
            to have to indemnify KIC [or the DHHL] under the
            [Kiewit/Pacific Fence] subcontract for the Kalawahine
            Streamside project. Island reserves the right to seek
            reimbursement from KIC [or the DHHL] of attorneys
            fees and other costs of defense if it is determined that
            Pacific Fence was not obligated to defend KIC [or the
            DHHL] under the subcontract.

ECF No. 73-2 at PageID #2275 (KIC) & 2281 (DHHL). Those letters included

similar analysis as in the May 4, 2006 letter, indicating to KIC and the DHHL that

they were not entitled to a defense from Island Insurance under the Island

Insurance/Pacific Fence CGL policy because they were not “additional insureds.”

Rather, Island Insurance informed them they were entitled to defenses based on the

Kiewit/Pacific Fence subcontract’s indemnity clause because such defense costs

were potentially-covered contractual damages of Pacific Fence. See ECF No. 73-2

at PageID #2278 (KIC) & 2284 (DHHL).

            And in a May 8, 2007 letter to counsel for Kiewit, KIC, and the

DHHL, Island Insurance’s coverage counsel reiterated the scope of the defense it

was providing. See ECF No. 44-3 at PageID #1321. The letter was responding to

letters concerning Kiewit’s tender to Island Insurance of KIC’s and the DHHL’s

corresponding tenders to Kiewit. The May 8, 2007 letter stated in pertinent part:

            Island’s position with respect to each of your clients is
            the same: Island is not obligated to defend or indemnify
            any of your clients because none of them qualifies as an

                                        18
             “insured” under the liability insurance policy issued by
             Island to Pacific Fence.

             Island had agreed to participate in each of your clients’
             respective defenses. Copies of the reservation of rights
             letter are enclosed, for your reference. Island is
             participating in your clients’ defenses because Pacific
             Fence’s policy covers Pacific Fence’s liability to Kiewit,
             KIC, and the [DHHL] under the indemnity provisions of
             Pacific Fence’s subcontract with Kiewit. The attorneys
             fees and necessary litigation expenses incurred by
             Kiewit, KIC, and the [DHHL] constitute damages
             because of “bodily injury” for which Pacific Fence is
             entitled to coverage. Accordingly, the attorney’s fees
             and other litigation expenses paid by Island to defense
             counsel for Kiewit, KIC, and the [DHHL] reduce the $1
             million per occurrence limit of liability applicable to the
             Arthurs’ claims.

ECF No. 44-3 at PageID #1321-22 (bold and italicized emphasis in original). It

also took the position that, under various other contracts, other Arthur defendants

(e.g., Coastal, Design Partners, and Sato) also had “independent duties to

indemnify and to participate in KIC’s defense.” Id. at PageID #1322.

             As summarized earlier, Island Insurance was accepting immediate

defenses—even if it might have also been defending uncovered claims (e.g.,

damages to the Arthurs caused solely by negligence or wrongful acts of the DHHL,

KIC, Kiewit, or Sato)—based on an earlier holding of the Hawaii Intermediate

Court of Appeals in Pancakes of Hawaii. In particular, Pancakes of Hawaii

recognized well-accepted duty-to-defend insurance-law principles:

                                         19
            The law governing the duty to defend in insurance cases
            is well settled. The duty to defend is fairly broad and
            separate and distinct from the duty to indemnify.

                   As provided in an insurance contract, the duty to
                   defend is much broader than the duty to pay
                   claims. Commerce & Indus. Ins. Co. v. Bank of
                   Hawaii, 73 Haw. 322, 326, 832 P.2d 733, 735
                   (1992). The duty arises whenever there is a
                   potential for indemnification liability of the insurer
                   to the insured. “Furthermore, ‘where a suit raises a
                   potential for indemnification liability of the insurer
                   to the insured, the insurer has a duty to accept the
                   defense of the entire suit even though other claims
                   of the complaint fall outside the policy’s
                   coverage.’” Id. at 327, 832 P.2d at 736 (quoting
                   First Ins. Co. of Hawaii v. State, 66 Haw. 413,
                   417, 665 P.2d 648, 652 (1983)).

Pancakes of Hawaii, 85 Haw. at 291, 944 P.2d at 88 (block-quoting Hawaiian

Holiday Macadamia Nut Co., Inc. v. Indus. Indem. Co., 76 Haw. 166, 169, 872

P.2d 230, 233 (1994) (other citation omitted)). It then followed some other

jurisdictions and imported these insurance-law principles into a more general

indemnity-contract context:

            In our opinion, the procedure used to determine the duty
            to defend based on indemnity contracts can follow the
            same procedure used in the insurance context. If a
            complaint alleges claims that fall within the coverage of
            the indemnity provision, then, according to the complaint
            allegation rule, the duty to defend begins. This is
            separate and distinct from the duty to indemnify. Once
            the trier of fact makes a determination on the claims in
            the lawsuit, the duty to indemnify will either arise or lie

                                         20
             dormant. Claims falling within the indemnity provision
             will trigger the duty to indemnify, while claims falling
             outside the provision will relieve the indemnitor of his or
             her duty to indemnify. In our view, this is the only
             equitable interpretation that gives life to non-insurance
             indemnity clauses and prevents indemnitors from
             benumbing the duty to defend until after a case has been
             litigated.

Id. at 292, 944 P.2d at 89.

             Given Pancakes of Hawaii, and given that the Kiewit/Pacific Fence

subcontract was a type of commercial indemnity contract, Island Insurance’s

decision (made with experienced coverage counsel) to accept the immediate

defenses with conditions seems to have been entirely prudent. For example,

among many other Arthur litigation rulings, the state circuit court on August 8,

2007 granted a motion for partial summary judgment brought by Kiewit against

Pacific Fence regarding Pacific Fence’s duties, finding that:

             . . . . Pacific Fence had a duty to defend Kiewit, KIC,
             DHHL, and Sato; that any duty to defend DHHL that had
             passed to Kiewit, passed through to Pacific Fence as a
             matter of law; and any obligation that Kiewit had to
             defend KIC and Sato also passed through to Pacific
             Fence.

///

///

///


                                         21
Arthur I, 135 Haw. at 163, 346 P.3d at 232; see also ECF No. 36-18 at PageID

#921-22.6

               Looking back, however, Kiewit argues that Island Insurance, in

addition to issuing reservation-of-rights letters in 2006, should have also filed a

declaratory-relief action in that time frame (i.e., 2006-2007) challenging the

conclusion that an immediate defense was required under Pancakes of Hawaii and

seeking reimbursement of such defense costs. According to Kiewit, it’s too late

now—over twelve years after reserving rights—for Island Insurance to seek

declaratory relief and obtain reimbursement from Kiewit. Similarly, Kiewit also

argues that Pacific Fence’s failure to file a “compulsory counterclaim” in the

Arthur litigation that specifically sought reimbursement of defense costs (although

the amount was not yet known) also precludes Plaintiffs from seeking

reimbursement now. Understanding the context for these and related questions




       6
          The state circuit court later issued similar rulings based on Pancakes of Hawaii against
Sato and Kiewit, finding that Sato and Kiewit had joint and several duties to defend KIC
beginning in December 2005. See Arthur I, 135 Haw. at 165, 346 P.3d at 234 (discussing a May
27, 2011 order granting a motion for partial summary judgment brought by KIC). As discussed
later, Sato challenged that ruling on appeal both to the Intermediate Court of Appeals and
(ultimately, successfully) to the Hawaii Supreme Court.


                                                22
requires the court to explain some of the other relevant coverage rulings from the

Arthur litigation.7

E.     State Court Proceedings Regarding Duties to Defend and Related Issues

       1.     State Circuit Court Decisions

              On December 3, 2009, the Arthurs filed a second amended complaint,

adding punitive-damage allegations against KIC, but otherwise leaving the

negligence claims unaltered against the DHHL, KIC, Design Partners, Coastal, and

Sato. See Arthur II, 138 Haw. at 87-88, 377 P.3d at 28-29; ECF No. 36-13 at

PageID #845. Given the new version of the complaint, KIC filed a new third-party

complaint against Kiewit on April 1, 2010, reasserting its contribution,

indemnification, and defense claims. See ECF No. 50-8 at PageID #1444. Kiewit

followed with, among other pleadings, an April 16, 2010 fourth-party complaint

against Pacific Fence that reasserted Kiewit’s contribution, indemnification, and

defense claims. See ECF No. 50-9 at PageID #1467. Likewise, Pacific Fence filed

a new counterclaim against Kiewit, seeking contribution and indemnification (and,

as before, not specifically seeking reimbursement of defense costs from Kiewit).

See ECF No. 50-10 at PageID #1482. Other parties also re-filed related


       7
        Again, much more went on in the Arthur litigation. The court here explains only
enough to understand the issues raised in the current motions.


                                             23
crossclaims regarding defenses against Pacific Fence. Island Insurance continued

to defend Kiewit against the second amended complaint, and participated in the

defense of others.

              Some, if not all, of the defenses provided by Island Insurance were

successful.8 On September 16, 2010, the state circuit court granted a motion for

partial summary judgment brought by Pacific Fence, determining that “there was

no question of fact that in installing the fence in the Project, Pacific Fence did so to

specifications, and therefore was neither negligent, nor acted wrongly nor breached

its contract with Kiewit.” Arthur II, 138 Haw. at 90, 377 P.3d at 31; see also S.

Storm Decl. ¶ 5, ECF No. 36-3 at PageID #758. Similarly, on October 18, 2010,

the state circuit court granted a motion for summary judgment brought by Kiewit,

determining that Kiewit was not liable for damages to the Arthurs. See S. Storm

Decl. ¶ 5, ECF No. 36-3 at PageID #758; ECF No. 36-20 at PageID #932.9

Although the Arthurs had not brought direct claims against Kiewit and Pacific


       8
         In addition to defending Kiewit and others, Island Insurance would have also been
defending Pacific Fence (its insured) against any covered allegations of Pacific Fence’s own
potential liability in the Arthur litigation.
       9
         The circuit court later also granted various motions for summary judgment in favor of
the other Arthur defendants (the AOAO, KIC, Sato, and Design Partners), although those
judgments were subsequently vacated in Arthur I. See 135 Haw. at 167-68, 346 P.3d at 236-67.
No one, however, appealed the 2010 dismissals of Kiewit and Pacific Fence.



                                               24
Fence, these orders (although not reduced to final judgment at the time) apparently

resolved third- or fourth-party claims against them for contribution at that stage. 10

               On October 3, 2011, the state circuit court granted a motion brought

by Kiewit to enforce the earlier August 8, 2007 order against Pacific Fence (i.e.,

the earlier order finding that Pacific Fence had a duty to defend Kiewit, KIC,

DHHL, and Sato on a “pass through” theory). “This [October 3, 2011] order found

that Kiewit’s obligation to reimburse KIC and to make future payments for KIC’s

defense fees and costs passed through Kiewit as a matter of law to Pacific Fence.”

Arthur I, 135 Haw. at 166, 346 P.3d at 235. “The circuit court required Pacific

Fence to reimburse KIC for the pro rata share of defense fees and costs allocated to

Kiewit within the time period specified [in an earlier order].” Id. at 166, 346 P.3d

at 235.

               On April 2, 2013, the state circuit court issued an amended final

judgment, see ECF No. 73-2 at PageID #2179, that, among other matters, allocated

the parties’ defense obligations as follows:

               1) defense of DHHL, is jointly and severally owed by
               KIC, Coastal, Kiewit, and Pacific Fence; wherein KIC’s
               obligation is owed jointly and severally by Coastal and

       10
         On March 9, 2010 the Arthurs filed a motion for leave to file a third amended
complaint, seeking to name Kiewit directly as a defendant, but the state circuit court denied that
motion, and that denial was upheld on appeal. See Arthur I, 135 Haw. at 164, 346 P.3d at 238.


                                                25
               Kiewit; and wherein any obligation of Kiewit is passed
               through to Pacific Fence;

               2) defense of KIC, is jointly and severally owed by
               Design Partners, Sato, Coastal, Kiewit, and Pacific
               Fence; wherein Kiewit’s obligation is passed through to
               Pacific Fence;

               3) defense of Sato, which was tendered to and accepted
               by Kiewit, is passed through to Pacific Fence.

Arthur II, 138 Haw. at 90, 377 P.3d at 31 (internal footnote omitted). And,

               With respect to KIC’s defense expenses, the court
               apportioned costs among Kiewit, Coastal, Sato, Design
               Partners, and Pacific Fence for various periods from
               December 1, 2005 through April 30, 2011, taking into
               consideration the various dates of tenders of defense and
               relevant court orders. The court did not apportion
               defense costs based on specific claims.

Id. at 90, 377 P.3d at 31; see also ECF No. 73-2 at PageID #2191-92.

       2.      The Hawaii Intermediate Court of Appeals Decides Arthur I

               Several appeals and cross-appeals were taken from the state circuit

court’s April 3, 2013 amended judgment.11 On May 18, 2015, the Hawaii


       11
          Meanwhile, on December 3, 2013, Pacific Fence was “dissolved administratively” by
the Hawaii Department of Commerce and Consumer Affairs for failure to file reports or remit
fees. See ECF No. 41-7; ECF No. 1-1 at PageID #7 (“Pacific Fence is no longer in business, and
was involuntarily dissolved on December 3, 2013.”). Pacific Fence was a small business, and at
oral argument the parties represented that its principal had passed away. Indeed, Pacific Fence
may have ceased doing business as early as 2009. See ECF No. 73-6 at PageID #2601 n.1
(“According to Pacific Fence’s Settlement Conference Statement filed back on January 20, 2009,
Pacific Fence as of that time had sold its assets and was no longer in business due to the death of
                                                                                    (continued . . .)

                                                 26
Intermediate Court of Appeals vacated the summary judgment orders that had been

entered on the merits against the Arthurs, concluding that genuine issues of

material fact existed such that “the circuit court erred by granting partial summary

judgment to the AOAO, KIC, Sato, and Design Partners.” Arthur I, 135 Haw. at

168, 346 P.3d at 237. It remanded the merits for further proceedings against those

defendants. Id. at 179, 346 P.3d at 248. 12

               On a coverage issue, Pacific Fence challenged on appeal rulings that

allowed KIC and Kiewit to “pass through” to Pacific Fence all their respective

duties to defend KIC, Sato, and the DHHL. In its appellate brief, “Pacific Fence

[did] not contest the circuit court’s application of the complaint allegation rule to

determine the duty to defend at the outset of litigation,” id. at 174, 346 P.3d at 243,

but, rather, argued that “it is improper to require a private indemnitor to defend

both covered and non-covered claims like an insurer.” Id. at 174, 346 P.3d at 243

(internal quotation marks omitted). It argued that “Pancakes did not require that

an indemnitor be solely responsible for the defense of an indemnitee where there

(. . . continued)
its principal George Aoki.”). Nevertheless, Pacific Fence remained as a party in the Arthur
litigation, presumably under authority of Hawaii Revised Statutes (“HRS”) § 414-385(b)(6)
(“Dissolution of a corporation does not . . . [a]bate or suspend a proceeding pending by or against
the corporation on the effective date of dissolution”).
       12
          As noted earlier, no party appealed the 2010 orders granting summary judgment in
favor of Kiewit and Pacific Fence.


                                                27
are other indemnitors with concurrent obligations to defend or where the

indemnitee itself is independently negligent.” Id. at 174-75, 346 P.3d at 243-44.

             The Intermediate Court of Appeals agreed with Pacific Fence’s “pass

through” arguments. Arthur I concluded that the Kiewit/Pacific Fence

subcontract’s indemnity provision “did not extend to Kiewit’s liability unless it

arose at least in part from Pacific Fence’s work under their subcontract.” Id. at

176, 346 P.3d at 245. Under the subcontract, “Pacific Fence assumed a duty to

defend those whom Kiewit was obligated to defend under the Kiewit Contract, but

only insofar as applicable to Pacific Fence’s work.” Id. at 176, 346 P.3d at 245.

Arthur I concluded:

             Kiewit retained an independent duty to defend . . . KIC,
             DHHL, and Sato, and . . . this duty did not exclusively
             pass through to Pacific Fence. Therefore, Kiewit has an
             independent duty to defend DHHL and KIC and should
             contribute to defense costs of DHHL and KIC, as well as
             the cost of its own defense in the Arthur litigation.

Id. at 176, 346 P.3d at 245. Accordingly, Arthur I held that “Pacific Fence did not

assume duties to defend Kiewit, KIC, Sato, and DHHL to the exclusion of these

other parties’ independent obligations to also contribute to defense costs.” Id. at

176, 346 P.3d at 245. Even after Arthur I, however, Pacific Fence was still

required to contribute jointly and severally to the defense of Kiewit, KIC, the

DHHL, and Sato.

                                          28
               And on a cross-appeal by Sato—which will become important in its

eventual application as to Pacific Fence—Arthur I rejected Sato’s related argument

that Sato should not have been required to defend KIC for KIC’s alleged

negligence or wilful misconduct. Sato argued that, because its hold harmless

clause only required it to indemnify KIC for its own (i.e., Sato’s) wrongdoing, it

should not have to defend against KIC’s sole wrongdoing. Id. at 170, 346 P.3d at

239. Sato argued that requiring it immediately to defend uncovered claims was

contrary to public policy and Hawaii law set forth in HRS § 431:10-222, which

specifically invalidates certain types of indemnity agreements used in the

construction industry. 13 In making this argument, Sato went further than Pacific




      13
           Section 431:10-222 provides:

               Construction industry; indemnity agreements invalid. Any
               covenant, promise, agreement or understanding in, or in
               connection with or collateral to, a contract or agreement relative to
               the construction, alteration, repair or maintenance of a building,
               structure, appurtenance or appliance, including moving, demolition
               or excavation connected therewith, purporting to indemnify the
               promisee against liability for bodily injury to persons or damage to
               property caused by or resulting from the sole negligence or wilful
               misconduct of the promisee, the promisee’s agents or employees,
               or indemnitee, is invalid as against public policy, and is void and
               unenforceable; provided that this section shall not affect any valid
               workers’ compensation claim under chapter 386 or any other
               insurance contract or agreement issued by an admitted insurer
               upon any insurable interest under this code. (Emphasis added.)


                                                29
Fence did—Sato specifically asked the Intermediate Court of Appeals to overrule

or distinguish Pancakes of Hawaii.

             Sato’s arguments regarding Pancakes of Hawaii, however, failed

before the Intermediate Court of Appeals. In this regard, Arthur I concluded:

             In sum, HRS § 431:10-222 restricts the scope of
             indemnification provisions in construction contracts, but
             it does not invalidate the application of the provision in
             the Sato Contract to Arthur’s claims here, and Sato’s
             duty to ultimately indemnify KIC and/or others is
             separate from its duty to defend. Under Pancakes, Sato’s
             obligation to defend KIC extended to claims that fell
             outside the scope of Sato’s duty to indemnify KIC.
             Pancakes, 85 Hawai‘i at 291, 944 P.2d at 88. For these
             reasons, we conclude that the indemnification provision
             in the Sato Contract was not void under HRS § 431:10–
             222.

135 Haw. at 172, 346 P.3d at 241. Sato, however, sought certiorari on that issue,

and the Hawaii Supreme Court agreed to review it. See Arthur II, 138 Haw. at 87,

377 P.3d at 28.

      3.     The Hawaii Supreme Court Decides Arthur II

             Arthur II vacated Arthur I in part. Limited to the duty-to-indemnify

and defend issues, Arthur II focused on the language of HRS § 431:10-222, and its

legislative history, finding that both clearly indicate that any indemnity provision

in a construction contract is void as against public policy if it requires an

indemnitor (e.g., Sato or Pacific Fence) to indemnify an indemnitee (e.g., KIC or

                                           30
Kiewit) for liability resulting from “an [indemnitee’s] sole negligence or willful

misconduct.” 138 Haw. at 93, 377 P.3d at 34. The purpose of the statute was “to

invalidate, as against public policy, the prevalent practice in the construction

industry of causing contractors to assume liability for the negligence of others by

contract.” Id. at 93, 377 P.3d at 34 (quoting legislative history). The legislature

was concerned about prohibitive costs to small contractors of obtaining broad and

disproportionate insurance coverage, and a lack of bargaining power in the

construction industry. Id. at 94, 377 P.3d at 35.

             Next, Arthur II concluded that although “§ 431:10-222 and its

predecessor . . . do not employ language prohibiting the imposition on contractors

of a contractual duty to defend owners,” nevertheless, “as a matter of law, claims

that fall outside the scope of contractual indemnity do not trigger a promisor’s duty

to defend.” Id. at 94, 377 P.3d at 35. It held:

             [B]ecause HRS § 431:10-222 voids as against public
             policy indemnification clauses in construction contracts
             between owners and contractors as to “liability for bodily
             injury to persons or damage to property caused by or
             resulting from the sole negligence or wilful misconduct
             of the promisee, the promisee’s agents or employees, or
             indemnitee[s],” HRS § 431:10-222 also operates to
             invalidate defense clauses for that same subset of claims.

Id. at 95, 377 P.3d at 36. “[P]ursuant to HRS § 431:10-222, in the construction

industry, a contractor is not contractually liable for the sole negligence or willful

                                          31
misconduct of another, or for the defense thereof[.]” Id. at 95, 377 P.3d at 36

(emphasis added). Under the statute, “each party to a construction contract [is]

responsible for its [own] ‘sole negligence or willful misconduct.’” Id. at 97, 377

P.3d at 38.

              And, in the key holding for purposes of the present action, Arthur II

concluded that any duty to defend based on an indemnitor’s own potential

wrongdoing (i.e., not based on an indemnitee’s “sole negligence or willful

misconduct”) is not determined at the outset of the underlying litigation. It

reasoned that the “complaint allegation rule” does not apply because § 431:10-222

“clearly prohibits” a promisor in a construction contract “from being contractually

required to defend a promisee against ‘liability . . . caused by or resulting from the

sole negligence or willful misconduct of the promisee.” Id. at 97, 377 P.3d at 38

(quoting the statute). “[I]f the complaint allegation rule were to apply, it is

possible in a case where initial allegations were brought against multiple parties,

for example, that a promisor would be compelled to defend a promisee against

negligence claims where ultimate liability is attributed solely to the promisee.” Id.

at 97, 377 P.3d at 38. Rather, Arthur II held:

              [W]ith respect to a duty to defend in a construction
              contract, the scope of a promisor’s duty to defend is
              determined at the end of litigation. HRS § 431:10-222


                                          32
             effectively renders coextensive the duties to indemnify
             and defend in construction contracts.

Id. at 97, 377 P.3d at 38.

             Arthur II did not overrule Pancakes of Hawaii, but it did clarify

Hawaii law by distinguishing it because Pancakes of Hawaii did not involve a

construction contract. It reasoned that “the holding in Pancakes does not apply”

because “HRS § 431:10-222 makes clear that the legislature does not view all non-

insurance indemnity contracts the same.” Id. at 97, 377 P.3d at 38. And Arthur II

specifically did not “determine whether Pancakes is applicable to all non-insurance

indemnity contracts.” Id. at 97 n.9, 377 P.3d at 38 n.9.

             In short, Sato prevailed before the Hawaii Supreme Court. Sato had

no duty to defend KIC at the outset of the Arthur litigation, and should not have

been defending it, as the trial court and Arthur I had incorrectly concluded. To that

extent, Arthur II vacated Arthur I, and remanded to the state circuit court “for

further proceedings consistent with [the] opinion.” Id. at 97, 377 P.3d at 38.

      4.     Relevant Post-Arthur II rulings

             a.     Arthur II applies to other indemnitors besides Sato

             Upon remand, on November 22, 2016, the state circuit court granted a

motion brought by Arthur co-defendant Coastal entitled “Motion for Partial

Summary Judgment on its Indemnity and Defense Duties to Defendants

                                          33
Department of Hawaiian Homelands and Kamehameha Investment Corporation,

and for Entry of a Final Judgment Under Rule 54(b).” ECF No. 36-26 at PageID

#1089. Among other rulings, that November 22, 2016 order concluded that Arthur

II’s holdings as to Sato also “appl[ied] to the defense obligations of other

indemnitors, such as Defendant Coastal.” Id. at PageID #1092.14 The state circuit

court also found that “[Arthur II’s] construction of HRS § 431:10-222 applies

retroactively, and applies to similarly situated parties who come within the ambit

of the statute.” Id. at PageID #1093. Under that order, Coastal—like Sato—

should not have been defending or contributing to defending KIC or the DHHL;

the scope of any duty to defend would not be determined until the end of the

litigation.
       14
          Specifically, the state circuit court found that the following holdings from Arthur II
applied “to the defense obligations of other indemnitors,” ECF No. 36-26 at PageID #1092:

               (1) [HRS] § 431:10-222 renders invalid any provision in a
               construction contract requiring the promisor to defend “the
               promise against liability for bodily injury to persons or damage to
               property caused by or resulting from the sole negligence or willful
               misconduct of the promisee, the promisee’s agents or employees,
               or indemnitee”;

               (2) [Pancakes of Hawaii], 85 Hawaii 286, 944 P.2d 83 (App.
               1997), does not apply to defense provisions in construction
               contracts; and

               (3) the scope of a promisor’s duty to defend that is imposed by a
               construction contract is determined at the end of litigation.

Id. at PageID #1091-92.


                                                34
              b.      Arthur II also applies to Pacific Fence

              Following the November 22, 2016 Order, Pacific Fence filed an

omnibus motion on June 21, 2017, seeking, among other matters, the same relief

that Coastal had obtained—that is, a ruling declaring that Arthur II’s holdings

applied equally to Pacific Fence such that Pacific Fence did not have a duty to

defend Kiewit and others in the Arthur litigation. It argued that any such duty

would have been determined at “the end of litigation” (and, at that point, where it

had been determined to have no duty to indemnify Kiewit). See ECF No. 73-2 at

PageID #1917-20. Pacific Fence also sought reimbursement of all defense costs

and expenses that it had incurred in defending Kiewit, KIC, DHHL and Sato. See

id. at PageID #1911.

              The DHHL, KIC and Kiewit opposed Pacific Fence’s request for

reimbursement on several grounds. 15 The DHHL argued, among other grounds,

that (1) Arthur II should not be applied retroactively, (2) Hawaii law does not

allow reimbursement of defense costs as a matter of law, and (3) Pacific Fence was

not the real party in interest for reimbursement because Island Insurance—which




       15
          Sato also opposed the reimbursement request, but only on the ground that Island had
insufficient documentation of the amount of costs it was seeking. See ECF No. 73-7 at PageID
#2620.


                                              35
was not a party to the Arthur litigation—actually incurred the expenses (not Pacific

Fence). See ECF No. 73-4 at PageID #2315.

              For its part, KIC pointed out that Pacific Fence had previously never

disputed that it had a duty to defend at the outset of Arthur, and had only objected

to defending both covered and uncovered claims—an issue on which Pacific Fence

prevailed before the Intermediate Court of Appeals in Arthur I. Further, given that

Pacific Fence did not participate in subsequent proceedings before the Hawaii

Supreme Court (which were brought by Sato), KIC contended that Pacific Fence

was bound by Arthur I’s decision regarding Pacific Fence’s duties. See ECF No.

73-5 at PageID #2441-44. KIC also argued that Pacific Fence was not the real

party in interest for any reimbursement claim, taking the position that “[t]o the

extent that Island has some right to recover fees from parties for whom it paid legal

expenses, Island must file its own action.” Id. at PageID #2446.

              Kiewit opposed reimbursement as well, pointing out that Pacific

Fence had not even pled such a claim in Pacific Fence’s counterclaim against

Kiewit. ECF No. 73-6 at PageID #2600.16 Like the others, it also argued that,

because Island Insurance (not Pacific Fence) incurred the defense costs, Pacific
       16
          KIC joined in this specific argument. See ECF No. 73-9 at PageID #2633 (“Pacific
Fence’s Cross-Claims against KIC did not alleged a claim for ‘reimbursement.’ Like its
Counterclaim against Kiewit, Pacific Fence’s Cross-Claims against KIC alleged claims for
implied indemnity and contribution.”).


                                             36
Fence had no basis to seek reimbursement. See id. at PageID #2601. It contended

that “[i]n order for Island Insurance to pursue its own recovery, it should have

instituted an independent action filed by its own counsel on its own behalf.” Id. at

PageID #2603. But Kiewit argued that it was too late for Island Insurance to do so:

             Island Insurance could have initiated an independent
             declaratory relief action to determine if it had an ongoing
             duty to defend at any time during the ten years that it
             agreed to provide a defense to Kiewit and others. Having
             failed to do so, Island Insurance is estopped and has no
             right to reimbursement even if it were to bring a separate
             action in its own name under Hawaii law.

ECF No. 73-6 at PageID #2603; see also id. at 2606 (arguing that “Island

Insurance cannot protect its own interest by agreeing to defend Kiewit before any

judicial determination of coverage and then fail to pursue a declaratory relief

action for ten years, only to unilaterally claim that it has a right to reimbursement

of the defense fees and costs that it voluntarily paid during that entire time

period”). Kiewit also argued that it was premature to determine Pacific Fence’s

defense obligations because the litigation was not over, and, under Arthur II, the

duty to defend is not decided until the “end of litigation.” Finally, Kiewit

maintained that reimbursement was barred as a matter of law, reasoning that no

Hawaii appellate court had recognized the right of an insurer to obtain




                                          37
reimbursement of defense costs. See id. at PageID #2604-05 (citing non-Hawaii

cases that disallow reimbursement to an insurer from an insured).

            On October 10, 2017, the state circuit court filed a written order

(signed on October 9, 2017) granting in part and denying in part Pacific Fence’s

June 21, 2017 omnibus motion. In relevant part, the court ruled as follows:

            1.   Pacific Fence’s Motion for Partial Summary
            Judgment on its contractual duties to defend and
            indemnify [Kiewit, KIC, the DHHL, and Sato] is
            GRANTED.

            2.   Pacific Fence’s Motion for Partial Summary
            Judgment on All Claims of Contribution and Equitable
            Indemnification is GRANTED.

            3.     Pacific Fence’s Motion to Dismiss the cross-claims
            for defense and indemnity asserted by [Sato] is
            GRANTED.
            ....
            5.     Pacific Fence’s Motion for Reimbursement of
            Costs of Defense and Attorney’s Fees is DENIED without
            prejudice. The Court finds that there is currently no
            properly asserted reimbursement claim before it.

ECF No. 36-27 at PageID #1100-01 (emphases added). Under this October 9,

2017 order, Pacific Fence had no duty to defend Kiewit and others—just as Sato

and Coastal had no immediate duties to defend KIC and the DHHL as decided in




                                        38
Arthur II and in the state circuit court’s November 22, 2016 order. 17 At that point

(if not earlier), it appears clear that Pacific Fence had no possible indemnification

obligations to Kiewit, and thus had no defense obligations either (as determined at

the “end of litigation” under Arthur II).

///

///


       17
          This reading also follows from the state circuit court’s August 4, 2017 minute order,
which ruled on Pacific Fence’s motion after a July 5, 2017 hearing. Regarding Pacific Fence’s
motion as to its duties to defend and indemnify Kiewit, KIC, the DHHL, and Sato, the minute
order stated:

               The motion is granted. The court both agrees with, and follows as
               law of the case, Judge Nakasone’s 11/22/16 order regarding
               Coastal [Construction’s] MPSJ . . . which essentially decided the
               same issue.

As to Pacific Fence’s “MPSJ on all Claims of Contribution and Equitable Indemnification,” the
minute order stated:

               Again, the court both agrees with, and follows as law of the case,
               Judge Nakasone’s 11/22/16 order on contractual duties. As
               described in Judge Nakasone’s 11/22/16 ruling, the Hawaii
               Supreme Court opinion [Arthur II] is applicable and determinative.

And as to Pacific Fence’s Request for Entry of Final Judgment, the minute order stated:

               This motion is granted. Since Pacific Fence was found not liable,
               there is no contractual duty to defend or indemnify under the
               Hawaii Supreme Court’s decision [Arthur II], and for the same
               reasons, no right of equitable indemnification or contribution.

The minutes, however, were later amended to reflect that Pacific Fence had orally withdrawn its
Rule 54(b) request. (Docket available at eCourt kokua, https://www.courts.state.hi.us/
legal_references/records/ (last visited, Jan. 21, 2020)).


                                               39
             c.    An October 10, 2017 Judgment in Favor of Kiewit

             The state circuit court was considering Pacific Fence’s June 21, 2017

omnibus motion in conjunction with a related motion brought earlier by Kiewit on

April 17, 2017. See ECF No. 73-10. Kiewit had filed that motion primarily “to

confirm that there are in fact no claims remaining against Kiewit for the upcoming

September 2017 trial” which was then pending against remaining Arthur

defendants after Arthur I’s remand on the merits. Id. at PageID #2647. Because

trial was upcoming and because Island Insurance was apparently no longer

defending Kiewit (given Arthur II), Kiewit sought entry of judgment in its favor

under Rule 54(b). See id. at PageID #2648. Kiewit looked back to October 18,

2010, where Kiewit (through counsel retained by Island Insurance) had obtained a

summary judgment order determining that Kiewit was not liable for any damages

to the Arthurs, see ECF No. 36-20 at PageID #932, and that order had not been

appealed. Thus, Kiewit sought a Rule 54(b) judgment on all claims against it to

confirm that “[the Arthurs] have no direct claims against Kiewit remaining in this

case.” ECF No. 73-10 at PageID #2646. And Kiewit recognized that Pacific

Fence had obtained a similar order in 2010 regarding Pacific’s Fence’s lack of

liability for the death of Mona Arthur, and noted that “if a final judgment is entered

in favor of Kiewit on all claims, then any remaining claims in [] Kiewit’s Fourth-


                                         40
Party Complaint against Pacific Fence and Pacific Fence’s Counterclaim against

Kiewit should also be dismissed as moot.” Id. at PageID #2647 n.3.18

              Accordingly, on October 10, 2017, the state circuit court issued a

“Final Judgment in Favor of Third-Party Defendant/Fourth-Party Plaintiff Kiewit

Pacific Co.,” ECF No. 36-28. The Rule 54(b) judgment stated that it was issued

“pursuant to the Order Granting Third-Party Defendant and Fourth-Party Plaintiff

Kiewit Pacific Co.’s Motion for Summary Judgment, Filed Herein on May 17,

2010, Filed October 18, 2010.” Id. at PageID #1108 (emphasis in original). It

entered judgment on third-party claims or crossclaims made against Kiewit by

KIC, the DHHL, the AOAO, and Sato. Id. As to Pacific Fence, it entered

judgment:

              in favor of Kiewit and against Pacific Fence on Fourth-
              Party Defendant Pacific Fence, Inc.’s Counterclaim
              Against Third-Party Defendant and Fourth-Party Plaintiff
              Kiewit Pacific Co. filed April 29, 2010[.]

Id. It then included the following language (the meaning of which Kiewit disputes

in analyzing the pending motions between Plaintiffs and Kiewit):



       18
          Kiewit’s April 27, 2017 motion was not opposed, although KIC and the DHHL filed
statements explaining their positions. See ECF Nos. 73-12 & 73-14. The briefing did not focus
on duty-to-defend issues regarding Pacific Fence, but in their filings KIC and Kiewit discussed
the scope of any remaining claims that KIC might have had for reimbursement of defense costs.
See ECF No. 73-12.


                                               41
                    No Other Claims. Plaintiffs [Arthurs], [Design
             Partners], and [Coastal] have not asserted any claims
             against Kiewit in this case. The foregoing judgments
             adjudicate all of the claims asserted against Kiewit by
             any or all of the other parties to this action; provided,
             that this Final Judgment does not determine or prejudice
             any right KIC has to seek reimbursement from Kiewit for
             any legal expenses KIC has related to the tender of
             defense.
                    It is the Judgment of this Court that all other
             claims, cross-claims, counterclaims, and fourth-party
             claims asserted by Kiewit against DHHL, KIC,
             Association, Sato, Miyasato, DPI, Coastal, and Pacific
             Fence shall be moot and are hereby dismissed.

Id. at PageID #1109 (emphases added).

             On October 17, 2017, the state circuit court formally granted a motion

to withdraw as co-counsel brought in April 2017 by Cary Tanaka, who had been

retained by Island Insurance to defend Kiewit in the Arthur litigation. See Civ. No.

05-1-1981-11 (Haw. 1st Cir. Ct.) (docket available at eCourt kokua,

https://www.courts.state.hi.us/legal_references/records/ (last visited, Jan. 21,

2020)).

             The state circuit court Arthur docket reflects that the remaining parties

settled with the Arthurs prior to trial. Various stipulations to dismiss were filed in

June of 2018, and the case was terminated. See Civ. No. 05-1-1981-11 (Haw. 1st

Cir. Ct.) (docket available at eCourt kokua, https://www.courts.state.hi.us/

legal_references/records/ (last visited, Jan. 21, 2020)).

                                          42
F.    Procedural History in This Court

             Plaintiffs filed this declaratory relief action on February 28, 2018 in

the First Circuit Court for the State of Hawaii, ECF No. 1-1, seeking declaratory

relief and reimbursement of costs incurred in defending Kiewit in the Arthur

litigation. On March 21, 2018, Kiewit removed the action to federal court based

on diversity of citizenship under 28 U.S.C. § 1332. ECF No. 1. As alleged in the

notice of removal, complete diversity exists because Plaintiffs are Hawaii

citizens—Pacific Fence is a dissolved Hawaii corporation, and Island Insurance is

a Hawaii corporation with a principal place of business in Honolulu—and Kiewit

is a Delaware corporation with a principal place of business in Nebraska. Id. at

PageID #3. Well over $75,000 is in controversy as Plaintiffs are seeking

reimbursement of over $213,000 in defense fees and costs. Id.

             On March 27, 2018, Kiewit answered and filed a counterclaim with

counts for declaratory relief and bad faith. ECF No. 7-1. On April 17, 2018,

Plaintiffs moved to remand the action to state court but this court eventually denied

that motion. See ECF Nos. 15, 23.

             On March 4, 2019, Plaintiffs filed their Motion for Partial Summary

Judgment, seeking a declaration that they owed no duty to defend Kiewit. ECF

No. 36. Kiewit opposed, and filed a countermotion for partial summary judgment


                                          43
on April 26, 2019, seeking a declaration that it was owed a defense, as well as

dismissal of Plaintiffs’ claim for reimbursement. ECF No. 40; see also ECF No.

57 (amended countermotion, correcting minor formatting errors in the original

countermotion but seeking identical relief). On May 15, 2019, Kiewit followed its

countermotion with two similar motions for summary judgment, raising the same

issues, but with individual motions directed specifically at each Plaintiff. See ECF

No. 49 (motion directed at Pacific Fence); ECF No. 51 (motion directed at Island

Insurance).

              The court held a hearing on the motions on July 19, 2019, ECF No.

66, and later directed Kiewit to supplement the record with certain filings from the

Arthur litigation as needed to help understand prior state-court proceedings. ECF

No. 72. Kiewit filed the supplemental material on October 29, 2019. ECF No. 73.

                          III. STANDARD OF REVIEW

              Summary judgment is proper where there is no genuine issue of

material fact and the moving party is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a). Rule 56(a) mandates summary judgment “against a party who

fails to make a showing sufficient to establish the existence of an element essential

to the party’s case, and on which that party will bear the burden of proof at trial.”




                                          44
Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); see also Broussard v. Univ. of

Cal. at Berkeley, 192 F.3d 1252, 1258 (9th Cir. 1999).

             “A party seeking summary judgment bears the initial burden of

informing the court of the basis for its motion and of identifying those portions of

the pleadings and discovery responses that demonstrate the absence of a genuine

issue of material fact.” Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th

Cir. 2007) (citing Celotex, 477 U.S. at 323); see also Jespersen v. Harrah’s

Operating Co., 392 F.3d 1076, 1079 (9th Cir. 2004). “When the moving party has

carried its burden under Rule 56[(a)] its opponent must do more than simply show

that there is some metaphysical doubt as to the material facts [and] come forward

with specific facts showing that there is a genuine issue for trial.” Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986) (citation and

internal quotation marks omitted).

             “An issue is ‘genuine’ only if there is a sufficient evidentiary basis on

which a reasonable fact finder could find for the nonmoving party, and a dispute is

‘material’ only if it could affect the outcome of the suit under the governing law.”

In re Barboza, 545 F.3d 702, 707 (9th Cir. 2008) (citing Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)). When considering the evidence on a

motion for summary judgment, the court must draw all reasonable inferences in the


                                          45
light most favorable to the nonmoving party. Friedman v. Live Nation Merch.,

Inc., 833 F.3d 1180, 1184 (9th Cir. 2016).

             “When the party moving for summary judgment would bear the

burden of proof at trial, ‘it must come forward with evidence which would entitle it

to a directed verdict if the evidence went uncontroverted at trial.’” C.A.R. Transp.

Brokerage Co. v. Darden Rests., Inc., 213 F.3d 474, 480 (9th Cir. 2000) (quoting

Houghton v. South, 965 F.2d 1532, 1536 (9th Cir. 1992)). And so a Plaintiff

moving for summary judgment on an affirmative claim “must establish beyond

peradventure all of the essential elements of the claim . . . to warrant judgment in

his favor.” Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986). Put

another way, “[its] showing must be sufficient for the court to hold that no

reasonable trier of fact could find other than for the moving party.” Calderone v.

United States, 799 F.2d 254, 259 (6th Cir. 1986) (quoting W. Schwarzer, Summary

Judgment Under the Federal Rules: Defining Genuine Issues of Material Fact, 99

F.R.D. 465, 488 (1984)).

                                IV. DISCUSSION

             The court first addresses Kiewit’s various defenses. Next, because

Kiewit’s arguments mostly fail, the court addresses Plaintiffs’ motion seeking a

declaration that Plaintiffs had no duty to defend Kiewit such that they (or only


                                          46
Island Insurance) may seek reimbursement of defense costs incurred defending

Kiewit in the Arthur litigation.

              Both Kiewit’s Amended Countermotion for Summary Judgment, ECF

No. 57, and Kiewit’s “Motion for Summary Judgment Against Plaintiff GGA, Inc.

dba Pacific Fence,” ECF No. 49, raise multiple, alternative arguments seeking

summary judgment and dismissal of Pacific Fence as a Plaintiff. Specifically,

Kiewit argues that Pacific Fence’s claims fail because (1) Pacific Fence lacks

standing to seek reimbursement; (2) Pacific Fence failed to file a compulsory

counterclaim in the Arthur litigation, and (3) its claims are barred by judicial

estoppel and res judicata.19

A.     Summary Judgment is Entered in Favor of Kiewit and Against Pacific
       Fence for Lack of Standing

              As noted earlier, Pacific Fence was administratively dissolved as a

corporation in 2013 after ceasing to do business, apparently in 2009. See ECF No.

73-6 at PageID #2601. Its authority to bring the current action as a dissolved


       19
           To be clear, these arguments are directed specifically at Pacific Fence (not Island
Insurance). Nevertheless, Kiewit also raises the same grounds when seeking summary judgment
as to Island Insurance. See ECF No. 51-1 at PageID #1574 (arguing that “[A]ny defenses to
Pacific Fence’s claim also bars Island’s claim [and so] Kiewit incorporates by reference the
arguments and law presented in Kiewit’s Motion for Summary Judgment against [Pacific
Fence]”). Because the court grants summary judgment in favor of Kiewit against Pacific Fence
based on a lack of standing, it discusses the other grounds as necessary later when separately
addressing defenses against Island Insurance’s claims.


                                              47
corporation is unclear. Hawaii law allows a dissolved corporation to “collect its

assets” as part of winding up its affairs, but Plaintiffs have not argued (much less

established) such a theory here. See, e.g., HRS § 414-385(a) (“A dissolved

corporation continues its corporate existence but may not carry on any business

except that appropriate to wind up and liquidate its business and affairs, including:

(1) Collecting its assets; . . . and (5) Doing every other act necessary to wind up

and liquidate its business and affairs.”). Another provision of Hawaii law indicates

that Pacific Fence’s dissolution would not necessarily prevent it from bringing an

action “in its corporate name.” See HRS § 414-385(b) (providing that dissolution

of a corporation does not . . . (5) Prevent commencement of a proceeding by or

against the corporation in its corporate name”).

             Nevertheless, whatever theory might have justified Pacific Fence

being named as a Plaintiff, Plaintiffs (both in their opposition, and at the hearing

on the motions) effectively conceded that Pacific Fence should be dismissed. See,

e.g., ECF No. 58 at PageID #1712 (Plaintiffs’ opposition acknowledging that “the

naming of Pacific Fence in this action was done for identification purposes only”);




                                          48
id. at PageID #1713 (“Island Insurance does not dispute that Pacific Fence, as a

creature of corporation law, likely has no standing[.]”). 20

              More importantly, regardless of such concessions, nothing in the

record indicates that Pacific Fence itself ever expended any costs or fees defending

Kiewit. As Plaintiffs acknowledge—and as the DHHL, KIC and Kiewit argued to

the state circuit court in 2017—there is nothing to be reimbursed to Pacific Fence

because it did not spend anything. See, e.g., ECF No. 58 at PageID #1712-13

(Plaintiffs’ opposition stating that “[a]t no time has it ever been suggested that

Pacific Fence was entitled to reimbursement of attorneys’ fees paid by Island

Insurance. Instead, and as pointed out by Kiewit, Island Insurance recognizes that

its right to reimbursement ‘flows’ from its own insurer-insured relationship with

Pacific Fence”). Pacific Fence did not actually defend Kiewit much less reserve

any rights from Kiewit—Island Insurance did.

              It follows that, because Pacific Fence lost nothing and suffered no

“injury in fact,” Pacific Fence has no standing to seek reimbursement. See Lujan v.

Defs. of Wildlife, 504 U.S. 555, 560 (1992) (requiring, among other elements, a

plaintiff to have suffered an “injury in fact,” i.e., an “invasion of a legally protected


       20
         Island Insurance, however, denies that dismissal of Pacific Fence precludes Island
Insurance from seeking reimbursement from Kiewit. See ECF No. 58 at PageID #1713-14.


                                               49
interest which is (a) concrete and particularized, and (b) actual or imminent, not

conjectural or hypothetical”) (citations and internal quotation marks omitted). To

that extent, Kiewit’s counter-motion as to Pacific Fence, ECF No. 57, and motion

for summary judgment against Pacific Fence, ECF No. 49, are GRANTED. That

is, the court GRANTS summary judgment against Pacific Fence in favor of Kiewit,

and DISMISSES Pacific Fence as a plaintiff in this action.

B.    Island Insurance Has Standing and Kiewit’s Other Defenses Fail

             The real questions are whether the dismissal of Pacific Fence also

prevents Island Insurance from bringing this action, and, if not, whether Kiewit’s

defenses otherwise prevent Island Insurance from seeking reimbursement. For

reasons explained to follow, the answer to both questions is no.

      1.     Standing of Island Insurance

             Kiewit argues that Pacific Fence’s dismissal and dissolution prevents

Island Insurance from seeking reimbursement, as Island Insurance has itself

purportedly acknowledged by stating that any reimbursement rights “flow from”

Pacific Fence. See ECF No. 57-1 at PageID #1693-94. But this argument appears

to be based on the false premise that Pacific Fence was actually incurring expenses

defending Kiewit, and that therefore Island Insurance would be limited to being

reimbursed from Pacific Fence. As set forth above, however, Pacific Fence


                                         50
incurred no expenses, and lacks standing to seek reimbursement. Island Insurance,

on the other hand, defended Kiewit by hiring defense counsel and—according to

the complaint—spent over $213,000 in defense costs. See ECF No. 1-1 at Page ID

#9. It has standing to seek to enforce its reservation-of-rights letter. Moreover,

Kiewit’s refusal (whether valid or not) to reimburse defense costs creates an

“actual controversy” for purposes of this declaratory relief action under either HRS

§ 632-1 (providing a declaratory relief remedy under state law) or 28 U.S.C.

§ 2201 (same under federal law). 21

       2.      Kiewit’s Other Defenses

               a.     Lack of a Compulsory Counterclaim in the Arthur litigation

               Kiewit argues that a reimbursement claim was a compulsory

counterclaim in the Arthur litigation and, having not been brought, is barred under

Hawaii Rule of Civil Procedure 13(a), which provides:

               A pleading shall state as a counterclaim any claim which
               at the time of serving the pleading the pleader has against

       21
           See, e.g., Tri-S Corp. v. W. World Ins. Co., 110 Haw. 473, 490 n.7, 135 P.3d 82, 99 n.7
(2006) (“Tri-S has showed that it suffered financial injury (i.e., the payment of Taft’s attorney’s
fees) that is fairly traceable to WWI’s failure to defend Taft in the underlying action . . . .
Accordingly, Tri-S has a stake in the outcome of this case such as to give it standing.”); Gov’t
Emps. Ins. Co. v. Dizol, 133 F.3d 1220, 1222 (9th Cir. 1998) (en banc) (“A lawsuit seeking
federal declaratory relief must first present an actual case or controversy within the meaning of
Article III, section 2 of the United States Constitution.”) (citation omitted); cf. id. at 1222 n.2
(“[W]e have consistently held that a dispute between an insurer and its insureds over the duties
imposed by an insurance contract satisfies Article III’s case and controversy requirement.”).


                                                51
             any opposing party, if it arises out of the transaction or
             occurrence that is the subject matter of the opposing
             party’s claim and does not require for its adjudication the
             presence of third parties of whom the court cannot
             acquire jurisdiction.

Haw. R. Civ. P. 13(a). See, e.g., Bailey v. State, 57 Haw. 144, 148, 552 P.2d 365,

369 (1976) (“[W]here a defendant has had the opportunity but has failed to assert a

compulsory counterclaim in an action, Rule 13(a) estops him from asserting such

claim in a subsequent action.”); JPMorgan Chase Bank, N.A. v. Moniz, 2016 WL

6433841, at *4 (D. Haw. Oct. 25, 2016) (applying Haw. R. Civ. P. 13(a) to bar a

subsequent claim in federal court).

             Hawaii law applies a “logical relationship” test to determine whether

two claims arise out of the same “transaction or occurrence.” See Booth v. Lewis,

8 Haw. App. 249, 252-53, 798 P.2d 447, 449 (1990). “Under Hawaii law, a

counterclaim is compulsory if there is a logical relation between the original claim

and the counterclaim—i.e., it arises out of the same aggregate of operative facts as

the original claim.” E. Sav. Bank, FSB v. Esteban, 129 Haw. 154, 161 n.13, 296

P.3d 1062, 1069 n.13 (2013) (citing Haw. R. Civ. P. 13(a)).

             But even assuming a counterclaim for reimbursement by Pacific

Fence against Kiewit might have had a “logical relationship” with Kiewit’s claim

for indemnification and a defense against Pacific Fence, the argument fails as to


                                         52
Island Insurance because Island Insurance was not a party to the Arthur litigation.

Without more, Island Insurance could not have filed a claim for reimbursement.

Indeed, when Pacific Fence was—improperly, given its lack of standing—seeking

reimbursement in June 2017 in the state circuit court, KIC argued that Island

Insurance needed to file its own action. Island Insurance did just that by filing the

present action for declaratory relief. Moreover, in its October 9, 2017 order on

Pacific Fence’s omnibus motion, the state circuit court did not preclude

reimbursement even though it recognized that “there is currently no properly

asserted reimbursement claim before it,” ECF No. 36-27 at PageID #1101. Rather,

it denied Pacific Fence’s reimbursement request “without prejudice.” Id.

              In short, this argument does not preclude Island Insurance from

seeking reimbursement.

              b.      Judicial Estoppel

              Next, Kiewit repeats an argument made to the state circuit court that

judicial estoppel prevents reimbursement because Plaintiffs (Pacific Fence at that

time) materially changed positions in the Arthur litigation. 22



       22
          Again, Kiewit argues that defenses as to Pacific Fence also necessarily bar Island
Insurance’s claims, ECF No. 51-1 at PageID #1574. Thus, in the next three sections, the court
sometimes refers to Kiewit’s defenses against “Plaintiffs’” claims, even though they are
applicable here only as to Island Insurance.


                                              53
             The Supreme Court describes the judicial estoppel doctrine as

follows:

             [w]here a party assumes a certain position in a legal
             proceeding, and succeeds in maintaining that position, he
             may not thereafter, simply because his interests have
             changed, assume a contrary position, especially if it be to
             the prejudice of the party who has acquiesced in the
             position formerly taken by him.

New Hampshire v. Maine, 532 U.S. 742, 749 (2001) (quoting Davis v. Wakelee,

156 U.S. 680, 689 (1895)). The rule “generally prevents a party from prevailing in

one phase of a case on an argument and then relying on a contradictory argument

to prevail in another phase.” Id. (quoting Pegram v. Herdrich, 530 U.S. 211, 227

n.8 (2000)). It is “an equitable doctrine invoked by a court at its discretion.” Id. at

750 (quoting Russell v. Rolfs, 893 F.2d 1033, 1037 (9th Cir. 1990)).

             Kiewit argues that Plaintiffs (1) acknowledged an immediate duty to

defend under the “complaint allegation” rule and Pancakes of Hawaii, (2) only

argued that Pacific Fence (and thus Island Insurance) should not have to defend

uncovered claims under a “pass through” theory, and (3) specifically represented to

the Hawaii Intermediate Court of Appeals in Arthur I that Pacific Fence was not

contesting that it had an immediate duty to defend, a representation purportedly

relied upon by the appellate court. Plaintiffs have now changed positions, arguing



                                          54
that they had no duty to defend, or at least that the duty does not arise immediately

but, rather, is determined at the end of the litigation.

             But Plaintiffs’ position only changed after Arthur II announced the

new rule that, with an indemnity provision in a construction contract, a duty to

defend is not determined until the end of the litigation. Even if Plaintiffs did not

advocate for that position, they are not judicially estopped from raising and

benefitting from the change in controlling law. See Maui Land & Pineapple Co. v.

Occidental Chem. Corp., 24 F. Supp. 2d 1083, 1086 (D. Haw. 1998) (explaining

that the application of judicial estoppel is “inappropriate when a party is merely

changing its position in response to a change in the law”) (citing Arizona v.

Shamrock Foods Co., 729 F.2d 1208, 1215 (9th Cir. 1984)); Biomedical Patent

Mgmt. Corp. v. Cal. Dept. of Health Servs., 505 F.3d 1328, 1342 (Fed. Cir. 2007)

(“[Defendant] is not judicially estopped from asserting a new position that resulted

from a change in the law.”) (applying Ninth Circuit law after citing Maui Land &

Pineapple); Saleh v. Bush, 848 F.3d 880, 887 (9th Cir. 2017) (“[T]he new position

rests on an intervening change in law and therefore is not subject to judicial

estoppel.”) (citing Longaberger Co. v. Kolt, 586 F.3d 459, 470 (6th Cir. 2009)

(collecting cases), abrogated on other grounds by Montanile v. Bd. of Trs. of Nat’l




                                           55
Elevator Indus. Health Benefit Plan, 136 S. Ct. 651 (2016)). In short, judicial

estoppel does not apply.

              c.     Res Judicata/Claim Preclusion 23

              Similar to its compulsory-counterclaim argument, Kiewit also argues

that Plaintiffs’ claims are barred by res judicata or “claim preclusion” because

Pacific Fence (and thus Island Insurance which, Kiewit argues, was in “privity”

with Pacific Fence) could have sought reimbursement in the Arthur litigation but

did not. See Bremer, 104 Haw. at 53, 85 P.3d at 160 (explaining that claim

preclusion includes not only “issues [that] were actually litigated in the first action,

but also . . . all grounds of claim and defense which might have been properly

litigated in the first action but were not litigated or decided”) (quoting Foytik v.

Chandler, 88 Haw. 307, 314, 966 P.2d 619, 626 (1998) (emphasis omitted)).

              This court looks to Hawaii law to determine the preclusive effect of a

Hawaii judgment. See Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75,

81 (1984) (“It is now settled that a federal court must give to a state-court

judgment the same preclusive effect as would be given that judgment under the law

of the State in which the judgment was rendered.”). Under Hawaii law, Kiewit has


       23
         Hawaii law prefers the modern term “claim preclusion” instead of “res judicata.” See
Bremer v. Weeks, 104 Haw. 43, 53 n.14, 85 P.3d 150, 160 n.14 (2004).


                                              56
“the burden of establishing that (1) there was a final judgment on the merits,

(2) both parties are the same or in privity with the parties in the original suit, and

(3) the claim decided in the original suit is identical with the one presented [or

could have been presented] in the action in question.” Bremer, 104 Haw. at 54, 85

P.3d at 161.

               Kiewit points to its October 10, 2017 Rule 54(b) judgment which was

issued “in favor of Kiewit and against Pacific Fence on [Pacific Fence’s]

Counterclaim Against [Kiewit],” and which “adjudicate[d] all of the claims

asserted against Kiewit by any or all of the other parties to this action.” ECF No.

36-28 at PageID #1108-09. Kiewit argues that this is a final judgment on the

merits, involved the same parties or those in privity, and adjudicated the issues that

are the same or could have been properly raised and decided in the Arthur

litigation. Under this judgment, so the argument goes, Kiewit prevailed on its

claim seeking a defense from Pacific Fence and cannot challenge that ruling here.

               But Kiewit’s claim-preclusion argument is double-edged and if

anything cuts against Kiewit, in favor of Island Insurance. As described earlier,

the state circuit court issued Kiewit’s October 10, 2017 judgment based

specifically on an earlier October 18, 2010 order that concluded that Kiewit had no

liability (whether for contribution or otherwise) for harm to the Arthurs. The


                                           57
judgment was issued to confirm that Kiewit was out of the case and need not

participate in the upcoming 2017 trial by the Arthurs against other remaining

defendants. And because Pacific Fence also had no liability for harm to the

Arthurs (based on an earlier September 16, 2010 order) there was no possibility

that Kiewit could have any liability for contribution or indemnity to Pacific Fence

for harm to the Arthurs. And so, just as Kiewit had noted in its motion to the state

circuit court, the October 10, 2017 judgment determined that “fourth-party claims

asserted by . . . Pacific Fence shall be moot and are hereby dismissed.” ECF No.

36-28 at PageID #1109. Although the Rule 54(b) judgment stated that it was “in

favor of Kiewit and against Pacific Fence,” there is no indication that this

judgment meant that Pacific Fence must defend Kiewit.

               To the contrary, a different state circuit court order, signed a day

earlier on October 9, 2017 regarding Pacific Fence’s concomitant omnibus motion,

found exactly the opposite—it specifically determined that Pacific Fence had no

duty to defend Kiewit. ECF No. 36-27 at PageID #1100.24 In so doing, the state

circuit court faced and rejected almost every argument that Kiewit now raises

before this court. If anything, the state circuit court’s October 9, 2017 order

       24
          Contrary to Kiewit’s argument, it is not significant that the Pacific Fence order signed
on October 9, 2017 was actually filed three minutes after the Kiewit Rule 54(b) judgment was
entered on October 10, 2017. Essentially, they were filed together, with complimentary rulings.


                                                58
specifically ruling in favor of Pacific Fence on the duty-to-defend question is

entitled to res judicata effect and precludes Kiewit from arguing otherwise.25

               d.      Statute of Limitations

               Next, Kiewit argues that Island Insurance’s request for declaratory

relief and reimbursement is time-barred because Island Insurance failed to seek

such relief for nearly twelve years after it began defending Kiewit in May 2006.

According to Kiewit, Island Insurance should have filed a declaratory relief action

within a reasonable time after it issued the May 4, 2006 reservation-of-rights letter,

and its failure to do so bars it from seeking relief now. Kiewit argues that:

               Island, for example, could have sought to overturn
               Pancakes or argued that it had no current obligation to
               defend Kiewit under the insured contract exception to the
               contractual liability exclusion to its policy. Island instead
               chose to retain and pay its own panel counsel, not
               Kiewit’s counsel, in order to control the defense of
               Kiewit for a decade and opportunistically sought to


       25
           The October 9, 2017 order was apparently never reduced to a judgment (the Arthur
docket reflects that Pacific Fence withdrew its June 2017 request for a Rule 54(b) judgment),
leading to some uncertainty whether the first element of the claim-preclusion test is met to be
able to apply the doctrine against Kiewit. See Bremer, 104 Haw. at 54, 85 P.3d at 161 (requiring
“a final judgment on the merits” for claim preclusion to apply). Nevertheless, the Arthur docket
has been closed for over a year, given stipulations to dismiss the remaining Arthur defendants in
2018. In practical effect, the October 9, 2017 order is final. In any event, as discussed to follow,
Kiewit’s Rule 54(b) judgment—which is certainly final—establishes that Pacific Fence has no
duty to indemnify Kiewit and so, under Arthur II (determining the duty to defend “at the end of
the litigation”) Pacific Fence has no corresponding duty to defend. Thus, the court need not rely
on res judicata to rule in favor of Island Insurance, and it addresses each of Kiewit’s defenses on
their merits.


                                                59
             capitalize on a holding that its own insured Pacific Fence
             advocated against in the same action.

ECF No. 51-1 at PageID #1577.

             Initially, the court rejects Kiewit’s arguments that Island Insurance

was motivated to “control the defense of Kiewit for a decade,” and is now

improperly taking a position “that its own insured Pacific Fence advocated against

in the same action.” Id. The record reflects that Island Insurance hired

independent counsel (Cary Tanaka) to defend Kiewit, and absolutely nothing in the

current record suggests that Island Insurance improperly controlled that counsel

(and certainly no more than Kiewit’s own CGL carrier might have). Although

retained by Island Insurance, that counsel represented Kiewit—not Island

Insurance—with duties owed to Kiewit to account for Kiewit’s interest’s only. See

Finley v. Home Ins. Co., 90 Haw. 25, 33, 975 P.2d 1145, 1153 (1998) (rejecting

the position that retained counsel engages in “dual representation”). Nothing

indicates that Island Insurance interfered with Tanaka’s representation of Kiewit,

or somehow coordinated (or refrained from coordinating) a position regarding

Island Insurance’s coverage duties. See id. (reiterating that an insurer may not

interfere with a retained attorney’s professional judgment). Indeed, retained

counsel successfully defended Kiewit, obtaining a binding order finding Kiewit

had no liability for possible damages to the Arthurs.

                                         60
               With 20/20 hindsight, especially given that Sato eventually prevailed

in Arthur II, it may be that Island Insurance could have taken a more aggressive

position and—instead of acknowledging under the “complaint allegation” rule that

it should defend Kiewit because of the potential for liability on the part of its

insured, Pacific Fence—formally challenged the nature of its (and Pacific Fence’s)

duty to defend by filing a separate declaratory relief action at that time. But, again,

given the nature of Hawaii law at the time, a decision through experienced

coverage counsel to provide coverage while reserving rights seems to have been

both sensible and pragmatic. 26 Somewhat ironically, a less conservative position

by Island Insurance might have been to Kiewit’s detriment, and might have invited

a bad faith suit by Pacific Fence against Island Insurance or a breach-of-contract

claim by Kiewit against Pacific Fence.

               In any event, it is unclear what an earlier declaratory relief action

would have accomplished. As Island Insurance points out, the legal questions

regarding Pancakes of Hawaii and defense duties in construction contracts under

       26
          Island Insurance owed different duties to its insured, Pacific Fence, than it owed to
Kiewit (which was only owed contractual duties from Pacific Fence). Under Kiewit’s theory, if
Island Insurance had filed a declaratory relief action at that time against Kiewit, it appears that it
would also have been required to name its own insured, Pacific Fence, as a defendant. This may
have been necessary to argue that the Kiewit/Pacific Fence subcontract’s indemnity provision
was void under HRS § 431:10-222 and thus was not a covered “insured contract” such that
Island Insurance owed no duty to indemnify Pacific Fence. This issue might also have factored
into a decision whether to file a declaratory relief action.


                                                  61
HRS § 431-10-222 were already being litigated in the Arthur litigation itself. And

for that reason, a separate declaratory relief action might (or might not) simply

have been stayed to prevent duplicative litigation. See, e.g., Burlington Ins. Co.,

758 F. Supp. 2d at 1133 (staying declaratory relief action seeking a ruling

regarding reimbursement of costs in an ongoing action). And a damages claim for

reimbursement of defense costs might not have been ripe until the amount of those

costs were actually known.

             Ultimately, however, after analyzing the long and complex history of

the Arthur litigation, it is evident that the claims Island Insurance is currently

making—its duty to defend and entitlement to reimbursement—are different than

those it could have brought in 2006 when it issued its reservation-of-rights letter to

Kiewit. That is, the precise claims Island Insurance are making now did not arise

until June 27, 2016 at the earliest when the Hawaii Supreme Court published

Arthur II. It was then that it became established that, with an indemnity provision

like that in the Pacific Fence/Kiewit construction subcontract, a duty to defend

would not be determined until the end of the litigation. And at that point, it had at

least arguably been established (based on the state circuit court orders from 2010)

that Pacific Fence had no duty to indemnify Kiewit—and thus, under Arthur II,

also had no duty to defend. And later state circuit court decisions in 2017


                                           62
confirmed that Arthur II applied retroactively to similarly-situated parties in the

Arthur litigation. It was at that point when Island Insurance had a sufficient factual

basis to file a declaratory relief action under Arthur II. Cf. Selective Way Ins. Co.

v. Hosp. Grp. Servs., Inc., 119 A.3d 1035, 1050 (Pa. 2015) (“Until an insurance

company has a sufficient factual basis to decline to defend (and thus, decline to

indemnify) its insured in a third party’s action, there is no justiciable controversy

for the trial court to decide, and no cause of action for declaratory judgment.”)

(citations omitted).

             Given an earliest accrual date of June 27, 2016, Plaintiffs brought the

current declaratory relief action in a timely fashion. Indeed, they brought this

action shortly after the October 9, 2017 state circuit court order in the Arthur

litigation that denied without prejudice Pacific Fence’s reimbursement request.

Accordingly, Kiewit’s statute of limitations defense fails.

C.    Plaintiffs’ Motion is Granted in Favor of Island Insurance

             Finally, the court addresses Plaintiffs’ initial motion for partial

summary judgment, ECF No. 36, seeking a declaration that they did not owe a duty

to defend Kiewit, and thus are entitled to enforce Island Insurance’s May 4, 2006

reservation-of-rights letter. Because Pacific Fence itself has no standing to bring

these claims, the court’s rulings are limited to Island Insurance. And, having


                                          63
survived Kiewit’s waiver-related challenges, Island Insurance is entitled to such a

declaration.

               This conclusion follows from Arthur II and the state circuit court’s

October 2017 orders. As noted earlier, if these questions are not otherwise

established by claim preclusion, this court confirms that Island Insurance is entitled

to a declaration that it has (and had) no duty to defend Kiewit in the Arthur

litigation. The facts fit squarely within the Island Insurance’s reservation-of-rights

letter.

               Under Arthur II, for construction-contract indemnity provisions, “the

scope of [the] duty to defend is determined at the end of litigation.” 138 Haw. at

97, 377 P.3d at 38. That is, “the duties to indemnify and defend in construction

contracts” are “coextensive.” Id. at 97, 377 P.3d at 38. Nothing in Arthur II

specifically requires a final judgment to determine the “end of litigation.” Rather,

an indemnitor’s (or potential indemnitor’s) duty to defend is determined when the

concomitant duty to indemnify is final. (For example, Arthur II’s rule appears to

work like this: if at the “end of litigation,” a hypothetical defendant-indemnitor

was found to be liable for fifty percent of a plaintiff’s damages based on that

defendant-indemnitor’s own negligence, then that defendant-indemnitor would be




                                           64
liable not only for indemnifying the indemnitee for half the damages, but also for a

corresponding amount of defense costs.)

             Here, the state circuit court’s October 9, 2017 order granting Pacific

Fence’s omnibus motion, and its October 10, 2017 Rule 54(b) judgment entered in

favor of Kiewit, both confirm (if it was not clear earlier) that Kiewit has no

possible liability to the Arthurs. They both confirm that Pacific Fence can have no

possible indemnification responsibility. It has therefore been established—at the

“end of the litigation”—that Pacific Fence had no corresponding duty to defend

and is not responsible for any defense costs to Kiewit. Island Insurance is entitled

to such a declaration as a matter of law under either HRS § 631-1 or 28 U.S.C.

§ 2201.

             Moreover, Island Insurance’s May 4, 2006 reservation-of-rights letter

was perfectly clear. Island Insurance told Kiewit—a major construction and

engineering firm and sophisticated corporate entity—that “Island reserves the right

to stop paying for Kiewit’s defense . . . should it be determined that there is no

potential for Pacific Fence to have to indemnify Kiewit under the subcontract for

the Kalawahine Streamside project,” and that “Island reserves the right to seek

reimbursement from Kiewit of attorneys fees and other costs of defense if it is

determined that Pacific Fence was not obligated to defend Kiewit under the


                                          65
subcontract.” ECF No. 36-17 at PageID #913. Under the terms of that letter, it has

been determined (if not by the state circuit court, then by this court) that “Pacific

Fence was not obligated to defend Kiewit under the subcontract,” and thus Island

Insurance has the right to seek reimbursement.

             Kiewit argues, as it did to the state circuit court, that no Hawaii court

has specifically allowed the enforcement of such a reservation-of-rights letter by an

insurance company. It asks the court to follow what appears to be an “emerging

rule” that insurance companies may not seek reimbursement of defense costs for

non-covered claims against an insured, especially where the insurance policy itself

does not contain a right to reimbursement (and where Pacific Fence’s Island

Insurance CGL policy did not include a right of reimbursement). See, e.g.,

National Sur. Corp. v. Immunex Corp., 297 P.3d 688, 693 (Wash. 2013) (en banc)

(“More recently, however, courts deciding in the first instance whether insurers can

recover defense costs have generally concluded that they cannot.”); Gen. Agents

Ins. Co. of Am., Inc. v. Midwest Sporting Goods Co., 828 N.E.2d 1092, 1102 (Ill.

2005) (“As a matter of public policy, we cannot condone an arrangement where an

insurer can unilaterally modify its contract, through a reservation of rights, to allow

for reimbursement of defense costs in the event a court later finds that the insurer

owes no duty to defend.”); Am. & Foreign Ins. Co. v. Jerry’s Sport Ctr., Inc., 2


                                          66
A.3d 526, 544 (Pa. 2010) (“Where the insurance contract is silent about the

insurer’s right to reimbursement of defense costs, permitting reimbursement for

costs the insurer spent exercising its right and duty to defend potentially covered

claims prior to a court’s determination of coverage . . . would amount to a

retroactive erosion of the broad duty to defend.”); see also Restatement of the Law

of Liability Insurance § 21 (Oct. 2019 update) (“Unless otherwise stated in the

insurance policy or otherwise agreed to by the insured, an insurer may not seek

recoupment of defense costs from the insured, even when it is subsequently

determined that the insurer did not have a duty to defend or pay defense costs.”)

(adopting “minority” position).

             On the other hand, Island Insurance points to other case law holding

the opposite—i.e., that an insurer is allowed to seek reimbursement from an

insured of defense costs incurred defending uncovered claims, if the insured is

given proper notice by a reservation of rights letter. See, e.g., Scottsdale Ins. Co.,

2007 WL 2247795, at *7 (predicting Hawaii law under the Erie doctrine); Buss v.

Superior Court, 939 P.2d 766, 776 (Cal. 1997) (holding that “[a]s to the claims that

are not even potentially covered . . . the insurer may indeed seek reimbursement for

defense costs . . . . The insurer therefore has a right of reimbursement that is

implied in law as quasi-contractual, whether or not it has one that is implied in fact


                                          67
in the policy as contractual.”); Sec. Ins. Co. of Hartford v. Lumbermens Mut. Cas.

Co., 826 A.2d 107, 125 (Conn. 2003) (“Where the insurer defends the insured

against an action that includes claims not even potentially covered by the insurance

policy, a court will order reimbursement for the cost of defending the uncovered

claims in order to prevent the insured from receiving a windfall.”); Hecla Mining

Co. v. N.H. Ins. Co., 811 P.2d 1083, 1089 (Colo. 1991) (en banc) (“The

appropriate course of action for an insurer who believes that it is under no

obligation to defend, is to provide a defense to the insured under a reservation of

its rights to seek reimbursement should the facts at trial prove that the incident

resulting in liability was not covered by the policy, or to file a declaratory

judgment action after the underlying case has been adjudicated.”).

             This caselaw, however, is inapplicable one way or the other, and

ultimately has little bearing on the question before the court. As emphasized

throughout, Kiewit was not an insured of Island Insurance. This case does not, for

example, involve Island Insurance seeking reimbursement from Pacific Fence for

costs Island Insurance incurred in defending Pacific Fence. Nor does it involve

Island Insurance’s right to seek reimbursement from Pacific Fence for costs that

Island Insurance expended for a potential “loss” under its CGL policy’s “insured

contract” clause (now that Arthur II has clarified the legal landscape). Rather, it


                                           68
involves enforcing an unambiguous reservation-of-rights letter against Kiewit, a

third-party, to recover costs of defense that Island Insurance incurred based on a

theory that the Hawaii Supreme Court in Arthur II discredited.27 Arthur II held

that the Kiewit/Pacific Fence subcontract’s indemnity clause was void and violated

HRS § 431:10-222 to the extent it required an immediate defense of potentially

non-covered claims. Island Insurance should not have been defending Kiewit.

               The tension in case law regarding the insurer-insured reimbursement

question generally turns on whether the insurance policy itself contains a right to

reimbursement—as opposed to being asserted only in a reservation-of-rights letter.

And cases disallowing reimbursement are based in significant part on the well-

established principle of insurance law that a duty to defend an entire suit (including

uncovered claims) arises immediately whenever there is a potential for


       27
           Kiewit—which was receiving a defense under an “insured contract” provision in
Pacific Fence’s Island Insurance CGL policy—was not an intended third-party beneficiary
entitled to enforce provisions of that CGL policy. See, e.g., York Int’l Grp. v. Cincinnati Ins.
Co., 2007 WL 2667984 at *8 (E.D. Pa. Sept. 5, 2007) (“[T]he fact that the CGL Policy contains
an ‘insured contract’ clause does not manifest sufficient intent to confer third-party beneficiary
status upon the [indemnitee].”); Tremco, Inc. v. Penn. Mfrs. Ass’n Ins. Co., 832 A.2d 1120,
1122-23 (Pa. Super. Ct. 2003) (finding an indemnitee was not an intended third-party beneficiary
although covered under a CGL policy for “damages . . . [a]ssumed in a contract or agreement
that is an ‘insured contract’”—the same “insured contract” provision in Island Insurance’s CGL
policy); cf. Simmons v. Puu, 105 Haw. 112, 118, 94 P.3d 667, 673 (2004) (concluding that an
injured third-party claimant is not a third-party beneficiary of a self-insurer, and that the tort of
bad faith only arises out a contractual relationship between an insurer and an insured).
         Indeed, under Simmons, it appears that Kiewit’s bad faith counterclaim against Island
Insurance fails as a matter of law.


                                                 69
indemnification. See, e.g., Jerry’s Sport Ctr., 2 A.3d at 544 (“[P]ermitting

reimbursement for costs the insurer spent exercising its right and duty to defend

potentially covered claims prior to a court’s determination of coverage . . . would

amount to a retroactive erosion of the broad duty to defend[.]”).

             But neither of those factors exists here. Kiewit was not a party to

Pacific Fence’s Island Insurance CGL policy and was not an intended third-party

beneficiary entitled to enforce it. See, e.g., York Int’l Grp., 2007 WL 2667984 at

*8. Thus, any lack of (or inclusion of) reimbursement language in that policy is

only significant as to reimbursement from Pacific Fence, and is immaterial to

determining Kiewit’s rights. And, after Arthur II, the duty to defend with a

construction-contract indemnity provision is not determined until the end of

litigation. In this context, the duty to defend is narrow, not broad—there is no

“complaint allegation” rule.

             Accordingly, the court need not reach—and offers no opinion

regarding—the still apparently unresolved question of Hawaii law whether (or

under what circumstances) an insurance company defending an insured under a

reservation of rights would be entitled to seek reimbursement of defense costs.

             As it is, then, the court relies on a quasi-contact theory of unjust

enrichment to allow Island Insurance to enforce its reservation-of-rights letter.


                                          70
See, e.g., Durette v. Aloha Plastic Recycling, Inc., 105 Haw. 490, 505, 100 P.3d 60,

75 (2004) (recognizing the doctrine of unjust enrichment where someone

“conferred a benefit upon the opposing party and that the retention of that benefit

would be unjust”) (citation, quotations, and brackets omitted); Small v. Badenhop,

67 Haw. 626, 636, 701 P.2d 647, 654 (Haw. 1985) (“[I]t is axiomatic that ‘[a]

person who has been unjustly enriched at the expense of another is required to

make restitution to the other.’”) (quoting Restatement of Restitution § 1); Hong v.

Kong, 5 Haw. App. 174, 181, 683 P.2d 833, 840 (1984) (indicating that an action

in quasi-contract lies to prevent one person from being inequitably enriched at

another’s expense).

             As previously explained, Island Insurance was defending Kiewit

based on an indemnity clause that violated Hawaii law. It should not have been

defending Kiewit, and had no such duty. Nevertheless, it successfully defended

Kiewit. The court recognizes, especially after reviewing and analyzing the

complex and lengthy background of this action, that this may be a unique situation

necessarily resulting from Arthur II’s application to existing parties. Even so,

however, unjust enrichment principles apply. And as set forth in the plain terms of

its reservation-of-rights letter, Island Insurance is entitled to reimbursement.




                                          71
                                    V. CONCLUSION

              For the foregoing reasons, the court GRANTS Kiewit’s amended

countermotion, ECF No. 57 and motion for summary judgment as to Pacific Fence,

ECF No. 49, in PART. Pacific Fence is DISMISSED as a plaintiff. In all other

respects, those motions are DENIED.

              Kiewit’s motions for summary judgment as to Island Insurance, ECF

No. 51 is DENIED.

              Plaintiffs’ motion for partial summary judgment, ECF No. 36, is

GRANTED in part as to Island Insurance. Island Insurance had no duty to defend

Kiewit, and may enforce its May 4, 2006 reservation-of-rights letter.

              The parties are directed to meet and confer within two weeks of this

order to discuss whether or to what extent other aspects of this case remain. By

way of example only, although Island Insurance’s complaint alleges that it incurred

$213,867.46 in defense fees and costs, are further proceedings necessary to

confirm or challenge that amount? Does Kiewit intend to pursue its bad faith

counterclaim against Island Insurance? 28 After meeting and conferring, the parties

are further directed to contact Magistrate Judge Wes Porter to arrange a scheduling


       28
          As noted above, Simmons indicates that an injured third-party claimant may not sue the
tortfeasor’s insurer for bad faith. See 105 Haw. at 118, 94 P.3d at 673.


                                              72
or status conference to discuss a schedule for any further proceedings in this

action.

              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, January 22, 2020.



                                                    /s/ J. Michael Seabright
                                                   J. Michael Seabright
                                                   Chief United States District Judge




GGA, Inc., dba Pacific Fence et al. v. Kiewit Infrastructure West Co., Civ. No. 18-00110 JMS-
WRP, Order Granting in Part and Denying in Part Motions for Summary Judgment or Partial
Summary Judgment, ECF Nos. 36, 49, 51, 57




                                              73
